Filed with the Securities and Exchange Commission on August 26, 2013 Registration No. 333-189810 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 1 to Form F-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SuperCom Ltd. (Exact Name of Registrant as Specified in its Charter) State of Israel Not Applicable (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) The Nolton House 14 Arie Shenkar Street Herzliya Pituach 4672514, Israel +972.9.889.0800 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Puglisi & Associates 850 Library Avenue, Suite 204 P.O. Box 885 Newark, Delaware 19715 Tel. (302) 738-6680 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copies of Communications to: Steven J. Glusband, Esq. Carter Ledyard & Milburn LLP Two Wall Street New York, NY 10005 Tel: 212-732-3200 Fax: 212-732-3232 Sarit Molcho, Adv. S. Friedman & Co., Advocates Amot Investment Tower 2 Weizman Street Tel Aviv 64239 Israel Tel: +972-3-6931931 Fax: +972-3-6931930 Approximate date of commencement of proposed sale to the public:As soon as practicable after effectiveness of this registration statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended (the “Securities Act”), check the following box. o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earliest effective registration statement for the same offering. o If delivery of the prospectus is expected to be made pursuant to Rule 434 under the Securities Act, check the following box. o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered ProposedMaximum AggregateOffering Price(1) Amount of RegistrationFee(2) Ordinary Shares, NIS 0.25 par value $ $ (1) Calculated pursuant to Rule 457(o) of the rules and regulations under the Securities Act of 1933. (2) $2,732.80 was previously paid. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the SEC, acting pursuant to said Section 8(a), may determine. The information contained in this prospectus is not complete and may be changed. These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject To Completion, Dated August 26, 2013 Shares Ordinary Shares We are offeringof our ordinary shares.Our ordinary shares are quoted on the OTCQB® marketplace under the symbol “SPCBD.”We have applied to list our ordinary shares on the NASDAQ Capital Market under the symbol “SPCB.”On August 23, 2013, we effected a 1 share for 4.250002 shares reverse stock split and the last reported sales price for our ordinary shares on August 23, 2013 was $5.50.” Investing in our ordinary sharesinvolves a high degree of risk.See “Risk Factors” beginning on page 7. Neither the Securities and Exchange Commission nor any state securities commission or other regulatory body has approved or disapproved of these securities, or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Per Share Total Public offering price $ $ Underwriting discounts $ $ Proceeds, before expenses, to us $ $ We intend to engage one or more underwriters, broker-dealers or selling agents to sell our ordinary shares. We will grant the underwriters an option to purchase up to 15% of the total number of ordinary shares offered by the Company at the initial public offering price, less the underwriting discount, within 45 days from the date of the final prospectus to cover overallotments, if any. See “Underwriting” beginning on page[] of this prospectus for more information on this offering. The date of this prospectus is, 2013. TABLE OF CONTENTS Page Prospectus Summary 2 The Offering 5 Summary Financial Data 6 Risk Factors 8 Note Regarding Forward-Looking Statements 24 Exchange Rate Information 26 Use of Proceeds 27 Price Range of Ordinary Shares 27 Dividend Policy 28 Dilution 29 Unaudited Pro Forma Condensed Combined Financial Statements For the Year Ended December 31,2012 30 Selected Financial Data 35 Management’s Discussion and Analysis of Financial Condition and Results of Operations 37 Business 48 Management 60 Related Party Transactions 71 Principal Shareholders 72 Description of Share Capital 73 Taxation and Government Programs 78 U.S. Federal Income Taxation 80 Underwriting 85 Expenses Relating To This Offering 87 Legal Matters 87 Experts 87 Enforceability of Civil Liabilities 88 Where You Can Find Additional Information 88 Index to Financial Statements F-1 Unless the context otherwise requires, references in this prospectus to “the company,” “our company,” “we,” “our,” “us,” or “SuperCom” means SuperCom Ltd. and its subsidiaries. The term “NIS” refers to new Israeli shekel, and “dollar,” “USD” or “$” refers to U.S.dollars. All share and per share numbers in this prospectus, other than in our audited financial statements, have been adjusted to give effect to a 1 share for 4.250002 shares reverse stock split that was effected on August23,2013. You should rely only on the information contained in this prospectus and in any free writing prospectus which we file with the Securities and Exchange Commission. We have not authorized anyone to provide you with information different from that contained in this prospectus or such free writing prospectus, if any. We are offering to sell, and seeking offers to buy, ordinary shares only in jurisdictions where offers and sales are permitted. The information contained in this prospectus is accurate only as of the date of this prospectus, regardless of the time of delivery of this prospectus or of any sale of the ordinary shares. Presentation of Financial Information Unless otherwise indicated, U.S. dollar translations of the NIS amounts presented in this prospectus are translated using the rate of NIS 3.7330 per $1.00, the representative rate of exchange as of December 31, 2012, as published by the Bank of Israel.In reading this prospectus, you should note that currency fluctuations may positively or negatively affect the presentation of our operating expenses and net income in U.S. dollars depending on increases or decreases of the U.S. dollar conversion amounts. See “Management’s Discussion and Analysis of Financial Condition and Results of Operations Quantitative and Qualitative Disclosure about Market Risk Effects of Currency Fluctuations.” Prospectus Summary This summary highlights information contained in other parts of this prospectus and provides an overview of the material aspects of this offering.This summary does not contain all of the information you should consider before investing in our ordinary shares.You should read this entire prospectus carefully, including the risks of investing in our ordinary shares discussed under “Risk Factors” beginning on page 8, our financial statements and the related notes included in this prospectus and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” SUPERCOM LTD. Since 1988, we have been a leading global provider of traditional and digital identity solutions, providing advanced safety, identification, tracking and security products and solutions to governments and private and public organizations around the world.Our solutions reliably identify and track the movement of people and objects in real time, enabling our customers to detect unauthorized movement of vehicles as well as trace packages, containers and the access to premises by control personnel and vehicles. On August 13, 2013 we entered into an asset purchase agreement with On Track Innovations Ltd. (NASDAQ: OTIV), or OTI, to acquire OTI’s SmartID Division, including all contracts, software, other related technologies and IP assets. Such acquisition is subject to the completion of due diligence, which is expected to be completed within 90 days of signing the agreement. We have agreed to pay OTI $10 million and contingent payments of up to $12.5 million pursuant to an earn-out mechanism based on certain performance and other milestones. OTI’s SmartID Division has a strong presence throughout the world, with a broad range of competitive and well-known e-ID solutions and technology. In 2011 and 2012, OTI’s SmartID Division had revenues of $20.4 million and $17.4 million, respectively. The acquisition of OTI’s SmartID Division is expected to significantly expand the breadth of our e-ID capabilities globally, while providing us with outstanding market and technological experts, together with the leading ID software platforms and technologies. OTI'S SmartID division expands our presence as it has been deployed in Europe, Africa, America and Asia in a wide range of projects including, national ID registries, e-passports, biometric visas, AFIS, driving license, voter registration and election management.The acquisition will expand our customer base to over 18 governments throughout the world,add multiple ongoing contracts and enrich our pipeline of proposals and leads. We will also benefit from the division’s exceptional group of seasoned industry experts whohave hands-on experience and expertise in government identification and related technologies. Since 2012, we have focused on expanding our activities in the ID and e-ID market, including the design, development and marketing of identification technologies and solutions to governments in Europe, Asia and Africa using our e-Government platforms.Our activities include (a) utilizing paper secured by different levels of security patterns (UV, holograms, etc.) and (b) electronic identification secured by biometric data, principally in connection with the issuance of national multi-ID documents (IDs, passports, driver’s licenses, vehicle permits, and visas) and border control applications.We are focused on growing three vertical markets by providing all-in-one field-proven radio-frequency identification, orRFID, and mobile technology, accompanied with services specifically tailored to meet the requirements of electronic monitoring in the following industries: (i) public safety, (ii) healthcare and homecare, and (iii) animal and livestock management.Our proprietary RFID and Mobile PureRF® suite of hybrid hardware and software components are the foundation of these products and services.The acquisition of OTI’s SmartID Division is expected to significantly expand the reach and presence of our e-ID capabilities globally. We provide cutting edge real time positioning, tracking, monitoring and verification solutions, empowered by our PureRF® wireless hybrid suite of products and technologies, all operated by a secure, proprietary web-based, interactive, user-friendly interface.The basic components of our PureRF® Suite include an active tag, which contains a microchip equipped transmitter, an antenna, a capacitor and battery attached to the item to be identified, located or tracked, one or more wireless receivers that communicate with the active tags, one or more activators, and the tag's initializer, which is used to configure the PureRF® tags. A Web-based management system captures and processes the ID and sensor data from the active tags, and may be configured to provide an alert upon the occurrence of a trigger event. Our PureRF® Suite identifies, locates, tracks, monitors, counts and protects people and objects, including inventory and vehicles, and can track multiple items simultaneously, providing an alert when a tagged item is removed from a pre-determined area, passes through a marked checkpoint or otherwise moves. Our PureRF® Suite can also provide secure access control into restricted areas and map and track visitors throughout a facility. We offer solutions for the transportation sector by enabling common carriers to monitor, track, locate and manage multiple baggage items. Our solutions can be used by businesses, shippers and warehouse operators to manage and track cartons, pallets, containers and individual items in order to facilitate movement, order picking, inventory verification and reduce delivery time. In addition, industrial companies can manage and track their mobile equipment and tools.We also offer solutions for the healthcare sector for asset, staff, patient and medical record location and identification and solutions for animal and livestock identification, tracking and safeguarding. - 2 - Our Strengths We believe that, because of the following competitive strengths, we will be able to enhance our position as a leading provider traditional and digital identity solutions: · Our scalable and highly flexible solutions can be customized to meet each organization´s present and future needs. · As an industry innovator, we continue to develop and incorporate cutting edge technologies into our products and solutions. · We employ a group of industry experts having expertise in business, commercial, and government identification and wireless technologies, who have decades of hands-on experience and expertise. · We provide a complete end-to-end suite of RFID products eliminating the need for integrating multiple platforms and enabling ease of operation and deployment. · We provide a full one stop solutionto governments, eliminating the need toacquire and integrate multiple products from different international vendors, simplifying the procurementprocess while facilitating deployment, training, operations and services and maintenance. · We offer a rare combination of being a small, well established and highly responsive company witha wealth of experience. · We are able to offer quick deployment and a high level of responsiveness to customer needs. The acquisition of OTI’s SmartID Division will enhance our strengths to include the following: · Strong presence throughout the world: Europe, Africa, America, Asia · The SmartID platform has been deployed in different national contracts worldwide in over 18 governmentsthroughout the world · Wide range of field proven solutions and products , extensive support of various biometric devices · Exceptional group of seasoned industry experts having hands-on experience and expertise in government identification and related technologies · SmartID will enable us to offer quick deployment and a high level of responsiveness to customer needs. · SmartID technologies, IP and products are based on a common platform and will readily integrate with our platform. · The SmartID platform expands our presence as it has been deployed in a wide range of projects: national ID registries, e-passports, biometric visas, AFIS, driving license, voter registration and elections management · The SmartID platform incorporates patented technologies, thereby increasing our competitiveness. · The Smart ID platform is easy to deploy, use and maintain. Our Strategy We are focused on our core competencies - active RFID technology and solutions and e-ID projects and solutions.Our growth strategy includes the following components: · Develop strong strategic relationships with our business partners, including our systems integrators and distributors who introduce our products and solutions into their respective markets. · Employ dedicated sales personnel to work closely with our business partners. Our sales personnel customize and adapt solutions that can then be installed and supported by these business partners. · Expand our active RFID and mobile activities globally, particularly in Europe, Israel and the Far East. Leverage on our reputation, talented personnel, and project management capabilities in the e-ID market to secure additional projects and solutions in the growing e-ID and e-Government markets. - 3 - · Leverage our customer base, superior PureRF® hybrid suite of products, and IT management capabilities to secure additional long terms contracts with governments and communities in the public safetymarkets. · Develop strong strategic relationships with business partners in the healthcare and homecare markets in order to introduce our superior products and solutions into their designated markets. · Develop strong strategic relationships with business partners in the animal and livestock management markets in order to introduce our superior products and solutions into this emerging market. · Identify and acquire synergistic contracts or businesses in order to reduce time to market, obtain complementary technologies and secure required references for international bids. · Grow our business in emerging markets with perceived significant growth opportunities. Recent Financial Results For the quarter ended March 31, 2013 we reported the following unaudited operating results: Three Months Ended March 31, (U.S. dollars in thousands) Revenues Cost of revenues (304 ) (956 ) Gross profit Operating income Income before income tax Income tax benefit (expense) (5 ) Net income Our Corporate Information We were incorporated in Israel in 1988 and changed our name from SuperCom Ltd. to Vuance Ltd. in May 2007.We changedour name back to SuperCom Ltd. in January 2013. Our principal executive office is located at The Nolton House, 14 Arie Shenkar Street, Herzliya Pituach 4672514, Israel and our telephone number is +972.9.889.0800.Our website address is http://www.supercom.com/.The information contained on our website is not part of this prospectus. - 4 - The Offering Ordinary shares offered by us ordinary shares Ordinary shares currently outstanding (August 23, 2013) 9,326,548ordinary shares Ordinary shares to be outstanding after the offering (1) ordinary shares Use of proceeds We estimate that we will receivemillion in net proceeds from the sale of the securities in this offering, based on a price ofper ordinary share and after deducting underwriting discounts and commissions and estimated offering expenses payable by us.We will use approximately $10 to $17million of the proceeds from the sale of the ordinary shares to fund the purchase of OTI’s SmartID Division if that transaction is consummated, which is not certain.We intend to use the remainder of the proceeds for working capital needs associated with eID contracts we are bidding on and other general corporate purposes.See “Use of Proceeds” for more information.If we are unable to consummate the acquisition of the OTI SmartID Division, we intend to use a significant portion of the proceeds to fund our possible acquisition of contracts, selected complimentary intellectual property and software packages from key players in the e-ID and electronic monitoring markets. Symbol Our ordinary shares currently trade on the OTCQB under the symbol “SPCBD.” We have applied for the listing of our ordinary shares on the NASDAQ Capital Market under the symbol “SPCB.” Dividends We currently intend to retain any future earnings to fund the development and growth of our business. Therefore, we do not currently anticipate paying cash dividends on our ordinary shares. Risk factors See “Risk Factors” beginning on page [7], and other information included in this prospectus for a discussion of factors you should consider before deciding to invest in our ordinary shares. (1)The number of our ordinary shares outstanding after this offering does not include 790,398 ordinary shares issuable upon exercise of currently outstanding options and warrants. [please confirm this amount] - 5 - Summary Financial Data The following summary consolidated financial data for and as of the five years ended December 31, 2012 are derived from our audited consolidated financial statements, which have been prepared in accordance with U.S. GAAP.Our audited consolidated financial statements for the three years ended December 31, 2012 and as of December 31, 2011 and 2012 appear elsewhere in this prospectus.Our selected consolidated financial data as of December 31, 2008, 2009 and 2010 and for the years ended December 31, 2008 and 2009 have been derived from audited consolidated financial statements not included in this prospectus.All share and per share data has been adjusted to give effect to a 1 share for 4.250002 shares reverse stock split that was effected on August 23, 2013. The following summary consolidated financial and other data should be read in conjunction with the sections titled “Selected Consolidated Financial Data” and “Management’s Discussion and Analysis of Financial Conditions and Results of Operations” and our consolidated financial statements and related notes included elsewhere in this prospectus. Year Ended December 31, 2009(*) 2008(*) (U.S. dollars in thousands, except per share data) Summary of Statement of Operations Data: Revenues Cost of revenues Gross profit Operating expenses: Research and development Selling and marketing General and administrative Other expenses (income) ) ) 8 Total operating expenses Operatingincome (loss) 54 ) ) ) Financial income (expenses) Income (loss) before income tax ) ) ) Income tax (expense) benefit ) Net income (loss) from continuing operations ) ) ) Loss from discontinued operations - - ) ) ) Net income (loss) Per Share Data: Basic earnings (loss) from continuing operations ) ) ) Diluted earnings (loss) from continuing operations ) ) ) Basic and Diluted loss from discontinued operations - - ) ) ) Basic earnings (loss) per share ) ) ) Diluted earnings (loss) per share ) ) ) - 6 - December 31, 2009(*) 2008(*) (U.S. dollars in thousands, except per share data) Summary of Balance Sheet Data: Cash and cash equivalents Trade receivables (net of allowance for doubtful accounts of $ 1,726 and$134 as of December 31, 2012 and 2011, respectively) Inventories 82 Total Current Assets TOTAL ASSETS Total Current Liabilities Accrued severance pay SHAREHOLDERS' EQUITY (DEFICIT) (*)Due to the sale of certain business activities in January 2010, as described in “Management’s Discussion and Analysis of financial condition and results of Operations,” those business activities are presented as discontinued operations in accordance with U.S. GAAP. - 7 - Risk Factors Investing in our ordinary shares involves a high degree of risk. You should consider carefully the risks described below, together with the financial and other information contained in this prospectus, before you decide to invest in our ordinary shares. If any of the following risks actually occurs, our business, financial condition or results of operations would suffer. In that case, the trading price of our ordinary shares would likely decline and you might lose all or part of your investment. Risks Related to Our Probable Acquisition of OTI’s SmartID Division We may not succeed in closing the acquisition of OTI’s SmartID Division. Our acquisition of the SmartID Division of OTI is subject to our completion of a due diligence investigation which is expected to be completed in mid-November. In the event that material issues arise which would preclude our ability to close the transaction or we are unsuccessful in obtaining the necessary financing, we will not complete the acquisition, and the expected synergies of the acquisition will not be realized. In such event, our management will have significant discretion and flexibility in applying the net proceeds of this offering to alternative uses. You will be relying on the judgment of our management with regard to the use of these net proceeds, and you will not have the opportunity, as part of your investment decision, to assess whether the proceeds are being used appropriately. It is possible that the net proceeds will be invested in a way that does not yield a favorable, or any, return for us or our shareholders. The failure of our management to use such funds effectively could have a material adverse effect on our business, prospects, financial condition, and results of operations. Although we expect that the acquisition of OTI’s SmartID Division will result in benefits to us, we may not realize those benefits because of integration difficulties. Integrating the operations of the SmartID Division of OTI successfully or otherwise realizing any of the anticipated benefits of the acquisition of the Smart ID Division, including anticipated cost savings and additional revenue opportunities, involves a number of challenges. The failure to meet these integration challenges could seriously harm our results of operations and the market price of our ordinary shares may decline as a result. Realizing the benefits of the acquisition will depend in part on the integration of intellectual property, products,operations, personnel and sales force. These integration activities are complex and time-consuming and we may encounter unexpected difficulties or incur unexpected costs, including: • our inability to achieve the operating synergies anticipated in the acquisition, which would prevent us from achieving the positive earnings gains expected as a result of the acquisition; • diversion of management attention from ongoing business concerns to integration matters; • difficulties in consolidating and rationalizing information technology and intellectual property platforms and administrative infrastructures; • complexities associated with managing the combined businesses; • difficulties in integrating personnel; • challenges in maintaining the contracts and relationships of OTI’s SmartID Division thereby demonstrating to our customers and to customers of OTI’s SmartID Division that the acquisition will not result in adverse changes in customer service standards or business focus; and • possible cash flow interruption or loss of revenue as a result of the change of ownership. We may not successfully integrate the operations of OTI’s SmartID Division, and we may not realize the anticipated net reductions in costs and expenses and other benefits and synergies of the acquisition to the extent, or in the timeframe, anticipated. In addition to the integration risks discussed above, our ability to realize these benefits and synergies could be adversely impacted by practical or legal constraints on our ability to combine operations. - 8 - If we are unable to manage our growth profitably, our business, financial results and stock price could suffer. Our future financial results will depend in part on our ability to profitably manage our growth. Management will need to maintain existing customers and attract new customers, recruit, retain and effectively manage employees, as well as expand operations and integrate customer support and financial control systems. If integration-related expenses and capital expenditure requirements are greater than anticipated or if we are unable to manage our growth profitably after the acquisition, our financial results and the market price of our common stock may decline. Certain of the benefits we expect from the acquisition of OTI’s SmartID Division, including the anticipated accretion and net reductions in costs and expenses are based on projections and assumptions, which are uncertain and subject to change. Certain of the benefits we expect from the acquisition of the SmartID Division, including increased revenues through 201[ ], are based on projections and assumptions that are uncertain and subject to change. These projections and assumptions are based on preliminary information, which may prove to be inaccurate. There can be no assurance that we will realize the accretion in revenues and income orthe net reductions in costs and expenses from the acquisition that we anticipate. The market price of our ordinary sharesmay decline if our estimatesare not realized or we do not achieve the perceived benefits of the acquisition as rapidly or to the extent anticipated. Risks Related to Our Business We have a history of operating losses and may not be able to achieve and sustain profitable operations.We may not have sufficient resources to fund our operations in the future. Although we had profitable operations in 2011 and 2012 after three years of losses, there can be no assurance that we will continue to operate profitably in the future.In the past, we have partially funded our operations through the issuance of equity securities and convertible bonds to investors, but may be unable to do so in the future.If we do not generate sufficient cash from operations, we will be required to obtain additional financing or reduce our level of expenditure.Such financing may not be available in the future, or, if available, may not be on terms favorable to us. Disruptions, uncertainty or volatility in the capital and credit markets may also limit our access to capital required to operate our business. Such market conditions may limit our ability to raise additional capital to support business growth.If we are unable to obtain necessary additional financing or generate cash from operations, we may be required to reduce the scope of our operations and may need to implement certain operational changes to decrease our expenses. This would have the potential to decrease both our ability to attain profitability and our financial flexibility.If adequate funds are not available to us, our business, and results of operations and financial condition will be adversely affected. We depend on large orders from one customer for a substantial portion of our revenues.The loss of this customer or a decrease in its orders could adversely impact our operating results. In the years ended December 31, 2012 and 2011, 64% and 95%, respectively, of our consolidated net revenue are attributable to sales to a European governmental customer. In the year ended December 31, 2012, the revenues attributable to this customer decreased by 33% compared to 2011.This decrease resulted from a change in that customer’s inventory policy. Although we expect an increase in sales to that customer in 2013, sales may decline thereafter. A substantial reduction in sales to, or loss of, this customer would adversely affect our business unless we were able to replace the revenue received from the customer, which replacement we may not be able to find. Our reliance on third party technologies, raw materials and components for the development of some of our products may delay product launches, impair our ability to develop and deliver products and hurt our ability to compete in the market. Most of our products integrate third-party technology that we license and/or raw materials and components that we purchase or otherwise obtain the right to use, including: operating systems, microchips, security and cryptography technology for card operating systems and dual interface technology. Our ability to purchase and license new technologies and components from third parties is and will continue to be critical to our ability to offer a complete line of products that meets customer needs and technological requirements. We may not be able to renew our existing licenses or to purchase components and raw materials on favorable terms, if at all. If we lose the rights to a patented technology, we may need to stop selling or may need to redesign our products that incorporate that technology. We may also lose the potential competitive advantage such technology gave us. In addition, competitors could obtain licenses for technologies for which we are unable to obtain licenses, and third parties may develop or enable others to develop a similar solution to security issues, either of which could adversely affect our results of operations. Also, dependence on the patent protection of third parties may not afford us any control over the protection of the technologies upon which we rely. If the patent protection of any of these third parties were compromised, our ability to compete in the market could also be impaired. - 9 - Although we generally use standard raw materials and components for our systems, some of the key raw materials or components are available only from limited sources. Even where multiple sources are available, we typically obtain components and raw materials from only one vendor to ensure high quality, prompt delivery and low cost. If one of our suppliers were unable to meet our supply demands and we could not quickly replace the source of supply, it could have a material adverse effect on our business, operating results and financial condition, for reasons including a delay of receipt of revenues and damage to our business reputation. Delays in deliveries from our suppliers, defects in goods or components supplied by our vendors, or delays in projects that are performed by our subcontractors could cause our revenues and gross margins to decline. We rely on a limited number of vendors and subcontractors for certain components of the products we are supplying and projects we perform. In some cases, we rely on a single source vendor or subcontractor. Any undetected flaws in components or other materials to be supplied by our vendors could lead to unanticipated costs to repair or replace these parts or materials.If one of our suppliers were unable to meet our supply demands and we could not quickly replace the source of supply, it could cause a delay of receipt of revenues and damage our business reputation. We depend on subcontractors to adequately perform a substantial part of our projects. If a subcontractor fails to fulfill its obligations under a certain project, it could delay our receipt of revenues for such project and damage our business reputation, and therefore could have a material adverse effect on our business, operating results and financial condition. Our dependence on third-party distributors, sales agents and value-added resellers could result in marketing and distribution delays, which would prevent us from generating sales revenues. We market and sell some of our products using a network of distributors and resellers covering the United States, Europe, Asia and Africa. We establish relationships with distributors and resellers through agreements that provide prices, discounts and other material terms and conditions under which the reseller is eligible to purchase our systems and products for resale. These agreements generally do not grant exclusivity to the distributors and resellers and, as a general matter, are not long-term contracts, do not have commitments for minimum sales, and could be terminated by the distributor. We do not have agreements with all of our distributors. We are currently engaged in discussions with other potential distributors, sales agents, and value-added resellers. Such arrangements may never be finalized and, if finalized, such arrangements may not increase our revenues or enable us to achieve profitability. Our ability to terminate a distributor who is not performing satisfactorily may be limited. Inadequate performance by a distributor could adversely affect our ability to develop markets in the regions for which the distributor is responsible and could result in substantially greater expenditures by us in order to develop such markets. Our operating results will be highly dependent upon: (i) our ability to maintain our existing distributor arrangements; (ii) our ability to establish and maintain coverage of major geographic areas and establish access to customers and markets; and (iii) the ability of our distributors, sales agents, and value-added resellers to successfully market our products. A failure to achieve these objectives could result in lower revenues. Because competition in our industry is intense, our business, operating results and financial condition may be adversely affected. The global market for RFID and mobile based enabled products and solutions is highly fragmented and intensely competitive.It is characterized by rapidly changing technology, frequent new product introductions and rapidly changing customer requirements.We expect competition to increase as the industry grows and as RFID and mobile technology begin to converge with the access control and information technology industry. We may not be able to compete successfully against current or future competitors. We face competition from technologically sophisticated companies, many of which have substantially greater technical, financial, and marketing resources than we do. In some cases, we compete with entities that have pre-existing relationships with potential customers. As the active RFID and mobile enabled solutions market expands, we expect additional competitors to enter the market. We cannot assure you that we will be able to maintain the quality of our products relative to those of our competitors or continue to develop and market new products effectively. Continued competitive pressures could cause us to lose significant market share. - 10 - Some of our competitors and potential competitors have larger technical staffs, larger customer bases, more established distribution channels, greater brand recognition and greater financial, marketing and other resources than we do. Our competitors may be able to develop products and services that (i) are superior to our products and services, (ii) achieve greater customer acceptance or (iii) have significantly improved functionality as compared to our existing and future products and services. In addition, our competitors may be able to negotiate strategic relationships on more favorable terms than we are able to negotiate. Many of our competitors may also have well-established relationships with our existing and prospective customers. Increased competition may result in our experiencing reduced margins, loss of sales or decreased market share. The average selling prices for our products may decline as a result of competitive pricing pressures, promotional programs and customers who negotiate price reductions in exchange for longer-term purchase commitments. The pricing of products depends on the specific features and functions of the products, purchase volumes and the level of sales and service support required. As we experience pricing pressure, the average selling prices and gross margins for our products may decrease over product lifecycles. These same competitive pressures may require us to write down the carrying value of any inventory on hand, which could adversely affect our operating results and earnings per share. We may be unsuccessful in integrating OTI’s SmartID Division and this and possible future integrations could divert our resources and adversely affect our financial results. Other than our acquisition of certain of the assets of Intelli-Site, Inc., we have not made any other acquisition in the last five years. Integrating OTI’s SmartID Division into our business could divert our management’s attention from other business concerns and could be expensive and time-consuming. The acquisition of the SmartID Division and the possible acquisition of other businesses and products in the future, none of which are pending, could expose our business to unforeseen liabilities or risks associated with entering new businesses and markets. Consequently, we might not be successful in integrating the acquired businesses, technologies and products into our existing business and products, and might not achieve anticipated revenue or cost benefits. The market for our products is characterized by changing technology, requirements, standards and products, and we may be adversely affected if we do not respond promptly and effectively to these changes. The market for our products is characterized by evolving technologies, changing industry standards, changing regulatory environments, frequent new product introductions and rapid changes in customer requirements.The introduction of products embodying new technologies and the emergence of new industry standards and practices can render existing products obsolete and unmarketable.Our future success will depend on our ability to enhance our existing products and to develop and introduce, on a timely and cost-effective basis, new products and product features that keep pace with technological developments and emerging industry standards and address the increasingly sophisticated needs of our customers.In the future: · we may not be successful in developing and marketing new products or product features that respond to technological change or evolving industry standards; · we may experience difficulties that could delay or prevent the successful development, introduction and marketing of these new products and features; or · our new products and product features may not adequately meet the requirements of the marketplace and achieve market acceptance. If we are unable to respond promptly and effectively to changing technologies and market requirements, we will be unable to compete effectively in the future. There can be no assurance that we will successfully identify new product opportunities and develop and bring new products to market in a timely manner, or that the products and technologies developed by others will not render our products or technologies obsolete or noncompetitive. The failure of our new product development efforts could have a material adverse effect on our business, results of operations and future growth. The success of our active RFID and mobile based business lines is dependent on several factors, including our ability to develop products meeting the needs of our markets, decrease product costs, timely complete and introduce new products, differentiate new products from those of our competitors, and gain market acceptance of our products. Our existing and potential customers’ varying budgets for capital expenditures and new product introduction also impact the success of these business lines. We have addressed the need to develop new products through our internal research and development efforts. - 11 - If our technology and solutions cease to be adopted and used by government and public and private organizations, we may lose some of our existing customers and our operations will be negatively affected. Our ability to grow depends significantly on whether governmental and public and private organizations adopt our technology and solutions as part of their new standards and whether we will be able to leverage our expertise with government products into commercial products. If these organizations do not adopt our technology, we might not be able to penetrate some of the new markets we are targeting, or we might lose some of our existing customer base. In order for us to achieve our growth objectives, our RFID and mobile based technology must be adapted to and adopted in a variety of areas, any or all of which may not adopt our RFID and mobile based technology.These areas include, among others: · public safety; · healthcare and homecare; and · animal and livestock management. We cannot accurately predict the future growth rate, if any, or the ultimate size of the RFID and mobile based markets. The expansion of the market for our products and services depends on a number of factors such as: · the cost, performance and reliability of our products and services compared to the products and services of our competitors; · customer perception of the benefits of our RFID and mobile based solutions; · public perception of the intrusiveness of these solutions and the manner in which organizations use the information collected; · public perception of the privacy protection fortheir personal information; · customer satisfaction with our products and services; and · marketing efforts and publicity for our products and services. Even if our RFID and mobile based solutions gain wide market acceptance, our products and services may not adequately address market requirements and may not gain wide market acceptance. If our solutions or our products and services do not gain wide market acceptance, our business and our financial results will suffer. We need to develop and sustain our position as a provider of RFID and mobile based solutions and services to earn high margins from our technology, and if we are unable to develop such position, our business will not be as profitable as we hope, if at all. The increasing sophistication of our RFID and Mobile based technology places a premium on providing innovative software systems and services to customers, in addition to manufacturing and supplying RFID and mobile technology. While we have had some early success positioning ourselves as a provider of such services and systems, we may not continue to be successful with this strategy and we may not be able to capture a significant share of the market for the sophisticated solutions and services that we believe are likely to produce attractive margins in the future. A significant portion of the value of our RFID and mobile based technology lies in the development of software and applications that will permit the use of RFID and mobile based technology in selected new markets. In contrast, the margins involved in manufacturing and selling RFID and mobile based technology can be relatively small, and may not be sufficient to permit us to earn an attractive return on our development investments. - 12 - Unfavorable global economic conditions may adversely affect our customers, which directly impact our business and results of operations. Our operations and performance depend on our target customers, including those from the governmental sector, having adequate resources to purchase our products.The turmoil in the credit markets and the global economic downturn that commenced in 2008 and intensified in Europe during 2011 and 2012 generally adversely impacted our target customers.Companies and governmental authorities have reduced or delayed and may continue to reduce or delay their purchasing activities in response to a lack of credit, economic uncertainty, budget deficits and concern about the general stability of markets.During 2011 and 2012, several European countries encountered severe economic difficulties which affected the entire Euro-zone economy.The financial crisis, among other things, resulted in the downgrade of the credit worthiness of several countries in Europe, which affected our customers’ ability and budget to perform projects within these territories. If such economic and market conditions remain uncertain or weaken further, specifically changes that may negatively impact the political or economic stability and environment of the European country from which we derive most of our consolidated net revenues, our business and future operations may be materially adversely affected. Our efforts to expand our international operations are subject to a number of risks, any of which could adversely reduce our future international sales and increase our losses. Most of our revenues to date are attributable to sales in jurisdictions other than the United States. For the years ended December 31, 2010, 2011 and 2012, approximately 91.6%, 94.6% and 96.6%, respectively, of our revenues were derived from sales to markets outside of the United States.Our inability to obtain or maintain federal or foreign regulatory approvals relating to the import or export of our products on a timely basis could adversely affect our ability to expand our international business. Additionally, our international operations could be subject to a number of risks, any of which could adversely affect our future international sales and operating results, including: · increased collection risks; · trade restrictions; · export duties and tariffs; · uncertain political, regulatory and economic developments; · inability to protect our intellectual property rights; · highly aggressive competitors; · currency issues. · difficulties in staffing, managing and supporting foreign operations; · longer payment cycles; and · difficulties in collecting accounts receivable. Negative developments in any of these areas in one or more countries could result in a reduction in demand for our products, the cancellation or delay of orders already placed, difficulty in collecting receivables, and a higher cost of doing business, any of which could adversely affect our business, results of operations or financial condition. In addition, in many countries the national security organizations require our employees to obtain clearance before such employees can work on a particular transaction. Failure to receive, or delays in the receipt of, relevant foreign qualifications could also have a material adverse effect on our ability to make sales or fulfill our orders on a timely basis. Additionally, as foreign government regulators have become increasingly stringent, we may be subject to more rigorous regulation by governmental authorities in the future. If we fail to adequately address any of these regulations, our business will be harmed. We are exposed to special risks in foreign markets, which may make operating in those markets difficult and thereby force us to curtail our business operations. In conducting our business in foreign countries, we are subject to political, economic, legal, operational and other risks that are inherent in operating in other countries.Risks inherent to operating in other countries range from difficulties in settling transactions in emerging markets to possible nationalization, expropriation, price controls and other restrictive governmental actions. We also face the risk that exchange controls or similar restrictions imposed by foreign governmental authorities may restrict our ability to convert local currency received or held by us in their countries into U.S. dollars or other currencies, or to take those dollars or other currencies out of those countries. - 13 - Breaches of network or information technology security, natural disasters or terrorist attacks could have an adverse effect on our business. Cyber-attacks or other breaches of network or information technology (IT) security, natural disasters, terrorist acts or acts of war may cause equipment failures or disrupt our systems and operations. We may be subject to attempts to breach the security of our networks and IT infrastructure through cyber-attack, malware, computer viruses and other means of unauthorized access. While we maintain insurance coverage for some of these events, the potential liabilities associated with these events could exceed the insurance coverage we maintain. A failure to protect the privacy of customer and employee confidential data against breaches of network or IT security could result in damage to our reputation.To date, we have not been subject to cyber-attacks or other cyber incidents which, individually or in the aggregate, resulted in a material impact to our operations or financial condition. For us to further penetrate the marketplace, the marketplace must be confident that we provide effective security protection for national and other secured identification documents and cards. Although we have not experienced any act of sabotage or unauthorized access by a third party of our software or technology to date, if an actual or perceived breach of security occurs in our internal systems or those of our customers, regardless of whether we caused the breach, it could adversely affect the market's perception of our products and services. This could cause us to lose customers, resellers, alliance partners or other business partners, thereby causing our revenues to decline. If we or our customers were to experience a breach of our internal systems, our business could be severely harmed by adversely affecting the market's perception of our products and services. Third parties could obtain access to our proprietary information or could independently develop similar technologies. Despite the precautions we take, third parties may copy or obtain and use our technologies, ideas, know-how and other proprietary information without authorization or may independently develop technologies similar or superior to our technologies. In addition, the confidentiality and non-competition agreements between us and most of our employees, distributors and clients may not provide meaningful protection of our proprietary technologies or other intellectual property in the event of unauthorized use or disclosure. If we are not able to successfully defend our industrial or intellectual property rights, we may lose rights to technologies that we need to develop our business, which may cause us to lose potential revenues, or we may be required to pay significant license fees for the use of such technologies. To date, we have relied primarily on a combination of trade secret and copyright laws, as well as nondisclosure and other contractual restrictions on copying, reverse engineering and distribution to protect our proprietary technology. Our current patents and any patents that we may register in the future may provide only limited protection for our technology and may not be sufficient to provide competitive advantages to us. For example, competitors could be successful in challenging any issued patents or, alternatively, could develop similar or more advantageous technologies on their own or design around our patents. Any inability to protect intellectual property rights in our technology could enable third parties to compete more effectively with us. In addition, the laws of certain foreign countries may not protect our intellectual property rights to the same extent as do the laws of Israel or the United States. Our means of protecting our intellectual property rights in Israel, the United States or any other country in which we operate may not be adequate to fully protect our intellectual property rights. Third parties may assert that we are infringing their intellectual property rights; IP litigation could require us to incur substantial costs even when our efforts are successful. We may face intellectual property litigation, which could be costly, harm our reputation, limit our ability to sell our products, force us to modify our products or obtain appropriate licenses, and divert the attention of management and technical personnel.Our products employ technology that may infringe on the proprietary rights of others, and, as a result, we could become liable for significant damages and suffer other harm to our business. Other than the litigation with Secu-Systems Ltd., as described under the caption “Legal Proceedings,” we have not been subject to intellectual property litigation to date. We have received demand letters in the past alleging that products or processes of ours are in breach of patents, which we have denied, but no lawsuits have been filed in respect of such claims. - 14 - Litigation may be necessary in the future to enforce any patents we have or may obtain and/or any other intellectual property rights, to protect our trade secrets, to determine the validity and scope of the proprietary rights of others, or to defend against claims of infringement or invalidity, and we may not prevail in any such future litigation. Litigation, whether or not determined in our favor or settled, could be costly, could harm our reputation and could divert the efforts and attention of our management and technical personnel from normal business operations. In addition, adverse determinations in litigation could result in the loss of our proprietary rights, subject us to significant liabilities, require us to seek licenses from third parties, prevent us from licensing our technology or selling or manufacturing our products, or require us to expend significant resources to modify our products or attempt to develop non-infringing technology, any of which could seriously harm our business. Our products may contain technology provided to us by third parties. Because we did not develop such technology ourselves, we may have little or no ability to determine in advance whether such technology infringes the intellectual property rights of any other party. Our suppliers and licensors may not be required to indemnify us in the event that a claim of infringement is asserted against us, or they may be required to indemnify us only with respect to intellectual property infringement claims in certain jurisdictions, and/or only up to a maximum amount, above which we would be responsible for any further costs or damages. In addition, we have indemnification obligations to certain parties, as well as to On Track Innovations Ltd., or OTI, with respect to any infringement of third-party patents and intellectual property rights by our products. If litigation were to be filed against these parties in connection with our technology, we would be required to defend and indemnify such parties. We may be plaintiff or defendant in various legal actions from time to time. From time to time, we are the defendant or plaintiff in various legal actions, which arise in the normal course of business. We are required to assess the likelihood of any adverse judgments or outcomes to these matters as well as potential ranges of probable losses. A determination of the amount of reserves required for these contingencies, if any, which would be charged to earnings, is made after careful and considered analysis of each individual action with our legal advisors. The required reserves may change in the future due to new developments in each matter or changes in circumstances, such as a change in settlement strategy. A change in the required reserves would affect our earnings in the period the change is made. Products as complex as those we offer may contain undetected errors or may fail when first introduced or when new versions are released. Despite our product testing efforts and testing by current and potential customers, it is possible that errors will be found in new products or enhancements after commencement of commercial shipments. The occurrence of product defects or errors could result in adverse publicity, delay in product introduction, diversion of resources to remedy defects, loss of or a delay in market acceptance, or claims by customers against us, or could cause us to incur additional costs or lose revenues, any of which could adversely affect our business. Our failure or inability to meet a customer's expectations in the performance of our services, or to do so in the time frame required by the customer, regardless of our responsibility for the failure, could result in a claim for substantial damages against us by the customer, discourage other customers from engaging us for these services, and damage our business reputation. We carry product liability insurance, but existing coverage may not be adequate to cover potential claims. We do not maintain insurance coverage for professional liability or for theft by employees, nor do we maintain specific insurance coverage for any interruptions in our business operations. The successful assertion of one or more large claims against us that exceed available insurance coverage or changes in our insurance policies, including premium increases or the imposition of large deductibles or co-insurance requirements, could adversely affect our business by significantly increasing our costs. - 15 - We have sought in the past and may seek in the future to enter into contracts with governments, as well as state and local governmental agencies and municipalities, which subjects us to certain risks associated with such types of contracts. Most contracts with governments or with state or local agencies or municipalities, or Governmental Contracts, are awarded through a competitive bidding process, and some of the business that we expect to seek in the future will likely be subject to a competitive bidding process. Competitive bidding presents a number of risks, including: · the frequent need to compete against companies or teams of companies with more financial and marketing resources and more experience than we have in bidding on and performing major contracts; · the need to compete against companies or teams of companies that may be long-term, entrenched incumbents for a particular contract we are competing for and which have, as a result, greater domain expertise and established customer relations; · the substantial cost and managerial time and effort necessary to prepare bids and proposals for contracts that may not be awarded to us; · the need to accurately estimate the resources and cost structure that will be required to service any fixed-price contract that we are awarded; and · the expense and delay that may arise if our competitors protest or challenge new contract awards made to us pursuant to competitive bidding or subsequent contract modifications, and the risk that any of these protests or challenges could result in the resubmission of bids on modified specifications, or in termination, reduction or modification of the awarded contract. We may not be afforded the opportunity in the future to bid on contracts that are held by other companies and are scheduled to expire, if the governments, or the applicable state or local agency or municipality determines to extend the existing contract. If we are unable to win particular contracts that are awarded through the competitive bidding process, we may not be able to operate in the market for the products and services that are provided under those contracts for a number of years. If we are unable to win new contract awards or retain those contracts, if any, that we are awarded over any extended period, our business, prospects, financial condition and results of operations will be adversely affected. In addition, Governmental Contracts subject us to risks associated with public budgetary restrictions and uncertainties, actual contracts that are less than awarded contract amounts, and cancellation at any time at the option of the governmental agency. Any failure to comply with the terms of any Governmental Contracts could result in substantial civil and criminal fines and penalties, as well as suspension from future contracts for a significant period of time, any of which could adversely affect our business by requiring us to pay significant fines and penalties or prevent us from earning revenues from Governmental Contracts during the suspension period. Cancellation of any one of our major Governmental Contracts could have a material adverse effect on our financial condition. Governments may be in a position to obtain greater rights with respect to our intellectual property than we would grant to other entities. Governmental agencies also have the power, based on financial difficulties or investigations of their contractors, to deem contractors unsuitable for new contract awards. Because we will engage in the government contracting business, we will be subject to audits, and may be subject to investigation, by governmental entities. Failure to comply with the terms of any Governmental Contract could result in substantial civil and criminal fines and penalties, as well as suspension from future contracts for a significant period of time, any of which could adversely affect our business by requiring us to pay the fines and penalties and prohibiting us from earning revenues from Governmental Contracts during the suspension period. Furthermore, governmental programs can experience delays or cancellation of funding, which can be unpredictable; this may make it difficult to forecast our revenues on a quarter-by-quarter basis. - 16 - We depend on the growth of certain industries and markets for our products; if such markets will not develop, our business may suffer. Some of the markets that we target for our future growth are small and need to develop if we are to achieve our growth objectives. If some or all of these markets do not develop, or if they develop more slowly than we anticipate, then we will not grow as quickly or as profitably as we hope. For example, in February 2006, we announced the introduction of PureRF®, a new technology and solution for actively tracking people, objects and assets utilizing our active RFID Tracking technologies and products. This technology was developed in response to growing market demand for asset/ people tracking and monitoring solutions in the homeland security and commercial markets. If these markets will not grow as expected, we may not be able to meet our future growth plans. The development of our markets will depend on many factors that are beyond our control, including: · there can be no assurances that we will be able to continue to apply our expertise and solutions developed for the government market to the commercial market; · the ability of the commercial markets to adopt and implement our active RFID and mobilesolutions; and · the ability of our management to successfully market our technologies to such governmental and/or commercial entities. Due to the nature of our business, our financial and operating results could fluctuate. Our financial and operating results have fluctuated in the past and could fluctuate in the future from quarter to quarter. As a result of our dependence on a limited number of customers and our increased reliance on our e-ID, electronic monitoring PureRF® suite and products, our revenue has experienced wide fluctuations, and we expect that our revenue will continue to fluctuate in the future. A portion of our sales is not recurring sales; therefore, quarterly and annual sales levels will likely fluctuate. Sales in any period may not be indicative of sales in future periods. In addition, our result may fluctuate from year to year for the following reasons: · long customer sales cycles; · reduced demand for our products and services; · price reductions; · new competitors, or the introduction of enhanced products or services from new or existing competitors; · changes in the mix of products and services we or our customers and distributors sell; · contract cancellations, delays or amendments by customers; · the lack of government demand for our products and services or the lack of government funds appropriated to purchasing our products and services; · unforeseen legal expenses, including litigation costs; · expenses related to acquisitions; · other non-recurring financial charges; · the lack of availability, or increased cost, of key components and subassemblies; and · the inability to successfully manufacture in volume, and reduce the price of, certain of our products; In addition, the period between our initial contact with a potential customer and the purchase of our products and services is often long and subject to delays associated with the budgeting, approval and competitive evaluation processes that frequently accompany significant capital expenditures, particularly by governmental agencies. The typical sales cycle for our government customers has, to date, ranged from nine to 24 months and the typical sales cycle for our commercial customers has ranged from one to six months. A lengthy sales cycle may have an impact on the timing of our revenue, which may cause our quarterly operating results to fall below investor expectations. We believe that a customer's decision to purchase our products and services is discretionary, involves a significant commitment of resources, and is influenced by customer budgetary cycles. To successfully sell our products and services, we generally must educate our potential customers regarding their use and benefits, which can require significant time and resources. This significant expenditure of time and resources may not result in actual sales of our products and services. - 17 - Our financial results may be significantly affected by currency fluctuations. We incur expenses for our operations in Israel in NIS and translate these amounts into U.S. dollars for purposes of reporting consolidated results. As a result, fluctuations in foreign currency exchange rates may adversely affect our expenses and results of operations, as well as the value of our assets and liabilities. Fluctuations may adversely affect the comparability of period-to-period results. In addition, we hold foreign currency balances, primarily NIS, which will create foreign exchange gains or losses, depending upon the relative values of the foreign currency, at the beginning and end of the reporting period, affecting our net income and earnings per share.The dollar cost of our operations in Israel may be adversely affected by the appreciation of the NIS against the dollar.In addition, the value of our non-dollar revenues could be adversely affected by the depreciation of the dollar against such currencies.We may use hedging techniques in the future (which we currently do not use), but there is no assurance that we will be able to eliminate the effects of currency fluctuations.In 2010 and 2012, the NIS appreciated by approximately 6.0% and 2.3%, respectively, against the dollar, while in 2011 the NIS depreciated by approximately 7.7% against the dollar.In 2012, the Euro appreciated against the dollar by 2%, while in 2010 and 2011, the Euro depreciated against the dollar by 7.4% and 3.2%, respectively.During the years ended December 31, 2012, 2011 and 2010, foreign currency fluctuations had a limited impact on our results of operations and we recorded foreign exchange benefit (expenses), net of $0, $5,000 and $(57,000), respectively. Our results of operations may be materially affected by currency fluctuations in the future. We may have significant differences between forecasted demands to actual orders received, which may adversely affect our business. The lead time for ordering parts and materials and building many of our products can be many months. As a result, we must order parts and materials and build our products based on forecasted demand. If demand for our products lags significantly behind our forecasts, we may produce more products than we can sell, which can result in cash flow problems and write-offs or write-downs of obsolete inventory. If demand for our products exceeds our forecasts, our business may be harmed as a result of delays to perform contracts. A change in tax laws of any country in which we operate could result in a higher tax expense or a higher effective tax rate on our worldwide earnings. We conduct our operations in various countries throughout the world. Tax laws and regulations are highly complex and subject to interpretation. Consequently, we are subject to changing tax laws, treaties and regulations in and between countries in which we operate, including treaties between nations. Our income tax expense is based upon our interpretation of the tax laws in effect in various countries at the time that the expense was incurred. A change in these tax laws, treaties or regulations, or in the interpretation thereof, or in the valuation of our deferred tax assets, which is beyond our control could result in a materially higher tax expense or a higher effective tax rate on our worldwide earnings. We may lose a tax dispute that will increase our tax rate on our worldwide earnings, which could result in a significant negative impact on our earnings and cash flows from operations. Our income tax returns are subject to review and examination. We do not recognize the benefit of income tax positions we believe are more likely than not to be disallowed upon challenge by a tax authority. If any tax authority successfully challenges our operational structure or the taxable presence of our subsidiaries in certain countries; or if the terms of certain income tax treaties are interpreted in a manner that is adverse to our structure; or if we lose a material tax dispute in any country, our effective tax rate on our worldwide earnings could increase substantially and our earnings and cash flows from operations could be materially adversely affected. We rely on the services of certain executive officers and key personnel, the loss of which could adversely affect our business. Our future success depends largely on the efforts and abilities of our executive officers and senior management and other key employees, including technical and sales personnel. The loss of the services of any of these persons could adversely affect our business. We do not maintain any "key-person" life insurance with respect to any of our employees. Our ability to remain competitive depends in part on attracting, hiring and retaining qualified technical personnel; If we are not successful in such efforts, our business could be disrupted. Our future success depends in part on the availability of qualified technical personnel, including personnel trained in software and hardware applications within specialized fields. As a result, we may not be able to successfully attract or retain skilled technical employees, which may impede our ability to develop, install, implement and otherwise service our software and hardware systems and to efficiently conduct our operations. - 18 - The information technology and network security industries are characterized by a high level of employee mobility and the market for technical personnel remains extremely competitive in certain regions, including Israel. This competition means that (i) there are fewer highly qualified employees available for hire, (ii) the costs of hiring and retaining such personnel are high, and (iii) highly qualified employees may not remain with us once hired. Furthermore, there may be pressure to provide technical employees with stock options and other equity interests in us, which may dilute our shareholders and increase our expenses. The additions of new personnel and the departure of existing personnel, particularly in key positions, can be disruptive, might lead to additional departures of existing personnel and could have a material adverse effect on our business, operating results and financial condition. Some of our products are subject to government regulation of radio frequency technology, which could cause a delay in introducing, or an inability to introduce, such products in the United States and other markets. The rules and regulations of the United States Federal Communications Commission, or the FCC, limit the radio frequency used by and level of power emitting from electronic equipment. Our readers, controllers and other radio frequency technology scanning equipment are required to comply with these FCC rules, which may require certification, verification or registration of the equipment with the FCC. Certification and verification of new equipment requires testing to ensure the equipment's compliance with the FCC's rules. The equipment must be labeled according to the FCC's rules to show compliance with these rules. Testing, processing of the FCC's equipment certificate or FCC registration and labeling may increase development and production costs and could delay introduction of our verification scanning device and next generation radio frequency technology scanning equipment into the U.S. market. Electronic equipment permitted or authorized to be used by us through FCC certification or verification procedures must not cause harmful interference to licensed FCC users, and may be subject to radio frequency interference from licensed FCC users. Selling, leasing or importing non-compliant equipment is considered a violation of FCC rules and federal law, and violators may be subject to an enforcement action by the FCC. Any failure to comply with the applicable rules and regulations of the FCC could have a material adverse effect on our business, operating results and financial condition by increasing our compliance costs and/or limiting our sales in the United States. We may fail to maintain effective internal control over financial reporting, which could result in material misstatements in our financial statements. The Sarbanes-Oxley Act of 2002 imposes certain duties on us and our executives and directors.Our efforts to comply with the requirements of Section 404 of the Sarbanes-Oxley Act of 2002 governing internal controls and procedures for financial reporting have resulted in increased general and administrative expense and a diversion of management time and attention, and we expect these efforts to require the continued commitment of significant resources.Section404 of the Sarbanes-Oxley Act requires management’s annual review and evaluation of our internal control over financial reporting in connection with the filing of the annual report on Form 20-F for each fiscal year.We may identify material weaknesses or significant deficiencies in our internal control over financial reporting.Failure to maintain effective internal control over financial reporting could result in material misstatements in our financial statements.Any such failure could also adversely affect the results of our management’s evaluations and annual auditor reports regarding the effectiveness of our internal control over financial reporting.Failure to maintain effective internal control over financial reporting could result in investigation or sanctions by regulatory authorities and could have a material adverse effect on our operating results, investor confidence in our reported financial information and the market price of our ordinary shares. Risks Related to Our Location and Incorporation in Israel Political, economic and military instability in Israel may disrupt our operations and negatively affect our business condition, harm our results of operations and adversely affect our share price. We are incorporated under the laws of, and our principal executive offices and manufacturing and research and development facilities are located in, the State of Israel. As a result, political, economic and military conditions affecting Israel directly influence us. Any major hostilities involving Israel, a full or partial mobilization of the reserve forces of the Israeli army, the interruption or curtailment of trade between Israel and its present trading partners, or a significant downturn in the economic or financial condition of Israel could adversely affect our business, financial condition and results of operations. - 19 - Since its establishment in 1948, Israel has been involved in a number of armed conflicts with its Arab neighbors and a state of hostility, varying from time to time in intensity and degree, has continued into 2013. Also, since 2011, riots and uprisings in several countries in the Middle East and neighboring regions have led to severe political instability in several neighboring states and to a decline in the regional security situation. Such instability may affect the local and global economy, could negatively affect business conditions and, therefore, could adversely affect our operations. In addition, Iran has threatened to attack Israel and is widely believed to be developing nuclear weapons. Iran is also believed to have a strong influence among extremist groups in areas that neighbor Israel, such as Hamas in Gaza and Hezbollah in Lebanon.To date, these matters have not had any material effect on our business and results of operations; however, the regional security situation and worldwide perceptions of it are outside our control and there can be no assurance that these matters will not negatively affect us in the future. Furthermore, we could be adversely affected by the interruption or reduction of trade between Israel and its trading partners.Some countries, companies and organizations continue to participate in a boycott of Israeli companies and others doing business with Israel or with Israeli companies.As a result, we are precluded from marketing our products to these countries, companies and organizations.Foreign government defense export policies towards Israel could also make it more difficult for us to obtain the export authorizations necessary for our activities.Also, over the past several years, there have been calls, in Europe and elsewhere, to reduce trade with Israel.Restrictive laws, policies or practices directed towards Israel or Israeli businesses may have an adverse impact on our operations, our financial results or the expansion of our business. Our operations could be disrupted as a result of the obligation of management or key personnel to perform military service in Israel. Generally, all nonexempt male adult citizens and permanent residents of Israel under the age of 40, or older for reserves officers or citizens with certain occupations, as well as certain female adult citizens and permanent residents of Israel, are obligated to perform annual military reserve duty and are subject to being called for active duty at any time under emergency circumstances. While we have operated effectively under these requirements since our incorporation, we cannot predict the full impact of such conditions on us in the future, particularly if emergency circumstances occur. If many of our employees are called for active duty, our operations in Israel and our business, operating results and financial condition may be adversely affected. Your rights and responsibilities as a shareholder will be governed by Israeli law and differ in some respects from the rights and responsibilities of shareholders under U.S. law. We are incorporated under Israeli law. The rights and responsibilities of holders of our ordinary shares are governed by our Memorandum of Association and Articles of Association and by Israeli law. These rights and responsibilities differ in some respects from the rights and responsibilities of shareholders in typical U.S. corporations. In particular, a shareholder of an Israeli company has a duty to act in good faith and customary manner in exercising his or her rights and fulfilling his or her obligations toward the company and other shareholders, and to refrain from misusing his power, including, among other things, when voting at the general meeting of shareholders on certain matters. Israeli law provides that these duties are applicable to shareholder votes on, among other things, amendments to a company’s articles of association, increases in a company’s authorized share capital and mergers and interested party transactions requiring shareholder approval. A shareholder also has a general duty to refrain from exploiting any other shareholder of his or her rights as a shareholder. In addition, a controlling shareholder of an Israeli company or a shareholder who knows that it possesses the power to determine the outcome of a shareholder vote or who, under our Articles of Association, has the power to appoint or prevent the appointment of a director or executive officer in the company, has a duty of fairness toward the company. Israeli law does not define the substance of this duty of fairness, but provides that remedies generally available upon a breach of contract will apply also in the event of a breach of the duty to act with fairness. Because Israeli corporate law has undergone extensive revision in recent years, there is little case law available to assist in understanding the implications of these provisions that govern shareholder behavior. - 20 - Provisions of Israeli law may delay, prevent or otherwise encumber a merger with or an acquisition of our company, which could prevent a change of control, even when the terms of such transaction are favorable to us and our shareholders. Israeli corporate law regulates mergers, requires tender offers for acquisitions of shares above specified thresholds, requires special approvals for transactions involving directors, officers or significant shareholders and regulates other matters that may be relevant to these types of transactions. Furthermore, Israeli tax considerations may make potential transactions unappealing to us or to some of our shareholders whose country of residence does not have a tax treaty with Israel exempting such shareholders from Israeli tax. These provisions of Israeli law could delay, prevent or impede a merger with or an acquisition of our company, which could prevent a change of control, even when the terms of such transaction are favorable to us and our shareholders and therefore potentially depress the price of our shares. Our shareholders may face difficulties in the enforcement of civil liabilities against us and our officers and directors and Israeli auditors or in asserting U.S. securities law claims in Israel. Most of our officers and directors and our Israeli auditors are residents of Israel or otherwise reside outside of the United States. SuperCom Ltd. is incorporated under Israeli law and its principal office and facilities are located in Israel. All or a substantial portion of the assets of such persons are or may be located outside of the United States. Therefore, service of process upon SuperCom Ltd., such directors and officers and our Israeli auditors may be difficult to effect in the United States.It also may be difficult to enforce a U.S. judgment against SuperCom Ltd., such officers and directors and our Israeli auditors as any judgment obtained in the United States against such parties may not be collectible in the United States.In addition, it may be difficult to assert U.S. securities law claims in original actions instituted in Israel.Israeli courts may refuse to hear a claim based on a violation of U.S. securities laws because Israel is not the most appropriate forum to bring such a claim.In addition, even if an Israeli court agrees to hear a claim, it may determine that Israeli law and not U.S. law is applicable to the claim.If U.S. law is found to be applicable, the content of applicable U.S. law must be proved as a fact, which can be a time-consuming and costly process.Certain matters of procedure will also be governed by Israeli law. There is little binding case law in Israel addressing these matters. Being a foreign private issuer exempts us from certain SEC requirements. As a foreign private issuer within the meaning of rules promulgated under the U.S. Securities and Exchange Act of 1934, as amended, or the Exchange Act, we are exempt from certain provisions applicable to U.S. public companies including: · the rules under the Exchange Act requiring the filing with the SEC of quarterly reports on Form 10-Q and current reports on Form 8-K; · the sections of the Exchange Act regulating the solicitation of proxies in connection with shareholder meetings; · the provisions of Regulation FD aimed at preventing issuers from making selective disclosures of material information; and · the sections of the Exchange Act requiring insiders to file public reports of their stock ownership and trading activities and establishing insider liability for profits realized from any “short-swing” trading transaction (i.e., a purchase and sale, or sale and purchase, of the issuer’s equity securities within less than six months). Because of these exemptions, investors are not afforded the same protections or information generally available to investors holding shares in public companies organized in the U.S. Risks Related to Our Ordinary Shares and the Offering Volatility of the market price of our ordinary shares could adversely affect our shareholders and us. The market price of our ordinary shares has been, and is likely to be, highly volatile and could be subject to wide fluctuations in response to numerous factors, including the following: · actual or anticipated variations in our quarterly operating results or those of our competitors; · announcements by us or our competitors of technological innovations or new and enhanced products; · developments or disputes concerning proprietary rights; - 21 - · introduction and adoption of new industry standards; · changes in financial estimates by securities analysts; · market conditions or trends in our industry; · changes in the market valuations of our competitors; · announcements by us or our competitors of significant acquisitions; · entry into strategic partnerships or joint ventures by us or our competitors; · additions or departures of key personnel; · political and economic conditions, such as a recession or interest rate or currency rate fluctuations or political events; and · other events or factors in any of the countries in which we do business, including those resulting from war, incidents of terrorism, natural disasters or responses to such events. In addition, the stock market in general, and the market for Israeli companies and home security companies in particular, has been highly volatile. Many of these factors are beyond our control and may materially adversely affect the market price of our ordinary shares, regardless of our performance.In the past, following periods of market volatility, shareholders have often instituted securities class action litigation relating to the stock trading and price volatility of the company in question.If we were involved in any securities litigation, it could result in substantial cost to us to defend and divert resources and the attention of management from our business. The trading market for our ordinary shares has low liquidity, which could give rise to price volatility and make it difficult for our shareholders to sell their shares at desired prices and amounts. Our ordinary shares currently are traded on the OTC Electronic Quotation Service. While we have applied to list our ordinary shares on the NASDAQ Capital Market, our application has not been approved to date. The market for shares quoted on the OTC is typically less liquid than that for shares listed on the NASDAQ Stock Market. This could make it more difficult for our shareholders to sell their shares at desired prices and amounts. We may not be able to meet the listing standards of any stock exchange or be able to maintain any such listing. Such exchanges require companies to meet certain initial listing criteria, including certain minimum bid prices per share. We may not be able to achieve or maintain such minimum bid prices or may be required to effect a reverse stock split to achieve such minimum bid prices. Because our ordinary shares arequoted on the OTC, an investor may experience a lack of buyers to purchase such ordinary sharesor a lack of market makers to support the stock price. In addition, if we fail to meet the criteria set forth in SEC regulations, various requirements would be imposed by law on broker-dealers who sell our ordinary sharesto persons other than established customers and accredited investors. Consequently, such regulations may deter broker-dealers from recommending or selling our ordinary shares, which may further affect its liquidity. This would make it more difficult for us to raise additional capital and for investors to dispose of their shares of our ordinary shares. Our ordinary shares may become subject to the “penny stock” rules of the SEC which will make transactions in our ordinary shares cumbersome and may reduce the value of our shares. Trading in our ordinary shares may become subject to the "penny stock" regulations adopted by the SEC. These regulations generally define a "penny stock" to be any equity security that has a market price of less than $5.00 per share, subject to certain exceptions, such as if the issuer of the security has net tangible assets in excess of $2,000,000. The market price of our ordinary shares is currently slightly above $5.00 per share and our net tangible assets as of March 31, 2013 were approximately $3,743,000. Although our current stock price is above $5.00 per share and we believe thatour ordinary shares are currently exempt from the definition of penny stock, there is no assurance that we will be able to maintain our stock price or continue to be exempt from such definition. If our ordinary shares become subject to the “penny stock” rules of the SEC, it will make transactions in our ordinary shares cumbersome and may reduce the value of our shares. This is because for any transaction involving a penny stock, unless exempt, Rule 15g-9 generally requires: (i) that a broker or dealer approve a person's account for transactions in penny stocks; and (ii) the broker or dealer receive from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. - 22 - Disclosure also has to be made by the broker or dealer about the risks of investing in penny stocks in both public offerings and in secondary trading and about the commissions payable to both the broker-dealer and the registered representative, current quotations for the securities and the rights and remedies available to an investor in cases of fraud in penny stock transactions. Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Generally, brokers may be less willing to execute transactions in securities subject to the "penny stock" rules. This may make it more difficult for investors to dispose of our ordinary shares and cause a decline in our market value if we were to become subject to the said "penny stock" rules. We have shareholders that are able to exercise substantial influence over us and all matters submitted to our shareholders. Sigma Wave Ltd., or Sigma, is the beneficial owner of approximately 46% of our outstanding shares. Such ownership interest gives Sigma the ability to influence and direct our activities, subject to approvals that may be required for related-party transactions pursuant to Israeli law. Sigma will have influence over the outcome of most matters submitted to our shareholders, including the election of directors and the adoption of a merger agreement, and such influence could make us a less attractive acquisition or investment target. Because the interests of Sigma may differ from the interests of our other shareholders, actions taken by Sigma with respect to us may not be favorable to our other shareholders. We have not paid dividends in the past and do not expect to pay dividends in the future. Any return on your investment will likely be limited to the value of our common stock. We have never paid cash dividends on our ordinary shares and do not anticipate paying cash dividends in the foreseeable future. Under the Israeli Companies Law, dividends may only be paid out of profits legally available for distribution and provided that there is no reasonable concern that such payment will prevent us from satisfying our existing and foreseeable obligations as they become due.The payment of dividends will depend on earnings, financial condition, debt covenants in place, and other business and economic factors affecting us at such time as our board of directors may consider relevant. If we do not pay dividends, our ordinary sharesmay be less valuable because a return on your investment will only occur if our stock price appreciates. You will experience immediate and substantial dilution as a result of this offering and may experience additional dilution in the future. You will incur immediate and substantial dilution as a result of this offering. After giving effect to the sale by us of up toordinary shares offered in this offering at an assumed public offering price of $per share (the closing price of a share of our ordinary shareson, 2013) and after deducting the underwriters’ discount and estimated offering expenses payable by us, investors in this offering can expect an immediate dilution of $per share. In addition, we have issued options and warrants to acquire ordinary shares in connection with this offering as well as in the past. To the extent these options or warrants are ultimately exercised, you will sustain future dilution. Stockholder ownership interest in our company may be diluted as a result of future financings or additional acquisitions. We may seek to raise funds from time to time in public or private issuances of equity and such financings may take place in the near future or over the longer term. Sales of our securities offered through future equity offerings may result in substantial dilution to the interests of our current shareholders. The sale of a substantial number of securities to investors, or anticipation of such sales, could make it more difficult for us to sell equity or equity-related securities in the future at a time and at a price that we might otherwise wish to effect sales. In addition, we have issued shares of our common stock for various acquisitions in the past and may do so in the future, which may also result in substantial dilution to the interests of our current shareholders. - 23 - While we believe that we are not currently a PFIC and do not anticipate becoming a PFIC, United States tax authorities could treat us as a "passive foreign investment company," which could have adverse United States federal income tax consequences to United States holders. Generally, if for any taxable year, 75% or more of our gross income is passive income, or at least 50% of the value of our assets, averaged quarterly, are held for the production of, or produce, passive income, we will be characterized as a passive foreign investment company ("PFIC") for U.S. federal income tax purposes. A determination that we are a PFIC could cause our U.S. shareholders to suffer adverse tax consequences, including having gains realized on the sale of our shares taxed at ordinary income rates, rather than capital gains rates, and being subject to an interest charge on such gain. Similar rules apply to certain "excess distributions" made with respect to our ordinary shares. A determination that we are a PFIC could also have an adverse effect on the price and marketability of our shares. If we are a PFIC for U.S. federal income tax purposes, highly complex rules would apply to U.S. holders owning our ordinary shares. Accordingly, you are urged to consult your tax advisors regarding the application of such rules. Note Regarding Forward-Looking Statements This prospectus and the documents incorporated in it by reference contain forward-looking statements that involve known and unknown risks and uncertainties.Examples of forward-looking statements include: projections of capital expenditures, competitive pressures, revenues, growth prospects, product development, financial resources and other financial matters.You can identify these and other forward-looking statements by the use of words such as “may,” “will,” “should,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “intends,” “potential” or the negative of such terms, or other comparable terminology. - 24 - Such statements reflect our current views with respect to future events and are subject to certain risks, uncertainties and assumptions. Actual results may differ materially from those expressed in these forward-looking statements due to a number of uncertainties and risks, including the risks described in this prospectus and in the documents incorporated by reference into this prospectus and other unforeseen risks, including, without limitation: (i) our belief about our competitive position in the tracking, asset management and monitoring, active RFID, e-ID markets, and our ability to become a key technological player in such markets; (ii) our belief about the commercial possibilities for our products in such markets; (iii) our expectation to be able to leverage our current products and technologies for the development of new applications and penetration to additional markets; (iv) our expectation to be able to continue to participate in the government market; (v) our belief about our ability to leverage our public sector experience into the commercial sector; (vi) our belief regarding the effects of competitive pricing on our margins, sales and market share; (vii) our expectations regarding the effects of the legal proceedings we are involved in on our sales and operating performance; (viii) our belief regarding the fluctuations of our operating results, including our belief about the effects of inflation and the fluctuation of the NIS/dollar exchange rate on our operating results; (ix) our expectations about our future revenues (or absence of revenues); (x) our expectations about the effects of seasonality on our revenues and operating results; (xi) our expectations regarding development and introduction of future products; (xii) our expectations regarding revenues from our existing customer contracts and purchase orders, including, without limitation, the value of our agreement for our end-to-end system for a national multi-ID issuing and control system with the government of a European country and our expectations for increased revenues from sales of additional technology and raw materials to such government; (xiii) our expectations regarding the success of our active RFID and electronics monitoring technology; (xiv) our expectations regarding the effectiveness of our marketing programs and generation of business from those programs, including our ability to continue to sell products through strategic alliances and our belief about the role customer service plays in our sales and marketing programs; (xv) our anticipation that sales to a relatively small number of customers will continue to account for a significant portion of our net sales; and (xvi) the anticipated timing of our product introductions. Our ability to predict the results of our operations or the effects of various events on our operating results is inherently uncertain.Therefore, we caution you to consider carefully the matters described under the caption “Risk Factors” and certain other matters discussed in this prospectus, the documents incorporated by reference in this prospectus, and other publicly available sources.These factors and many other factors beyond the control of our management could cause our actual results, performance or achievements to be materially different from any future results, performance or achievements that may be expressed or implied by the forward-looking statements.We are not under any obligation, and expressly disclaim any obligation, to update or alter any forward-looking statements, whether as a result of new information, future events or otherwise. All subsequent forward-looking statements attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this section, and you are cautioned not to place undue reliance on these forward-looking statements which speak only as of the date of this prospectus. - 25 - Exchange Rate Information The following table shows, for each of the months indicated, the high and low exchange rates between the NIS and the U.S.dollar, expressed as NIS per U.S.dollar and based upon the daily representative rate of exchange as published by the Bank of Israel: Month High Low February 2013 March 2013 April 2013 May 2013 June 2013 July 2013 August 2013 (through August 21, 2013) The following table shows, for the periods indicated, the average exchange rate between the NIS and the U.S.dollar, expressed as NIS per U.S.dollar, calculated based on the average of the representative rate of exchange on the last day of each month during the relevant period as published by the Bank of Israel: Year Average 2013 (through August 21, 2013) As of August 21, 2013,the daily representative rate of exchange between the NIS and the U.S.dollar as published by the Bank of Israel was NIS 3.567 to $1.00. The effect of exchange rate fluctuations on our business and operations is discussed in “Management’s Discussion and Analysis of Financial Condition and Results of Operations Quantitative and Qualitative Disclosure about Market Risk.” - 26 - Use of Proceeds We estimate that we will receive up tomillion in net proceeds from the sale of our ordinary shares in this offering, based on a per share purchase price ofand after deducting underwriting discounts and commissions and estimated offering expenses payable by us. If we complete the acquisition of the SmartID Division of OTI, which is not certain, we will use approximately $10 to $17 million ofthe proceeds from the sale of our ordinary shares for such acquisition. We intend to use the remainder of the proceeds for working capital needs associated with eID contracts we are bidding on and other general corporate purposes. In the event we are not successful in acquiring the SmartID Division of OTI we intend to devote a substantial portion of the proceeds of this offering to fund the possible acquisition of contracts, selected complimentary intellectual property andsoftware packages from key players in the e-ID and electronic monitoring markets. Price Range of Ordinary Shares We became a publicly-traded company on the NASDAQ Europe stock market (formerly EASDAQ) on April 19, 1999. On October 23, 2003, following the closing of the NASDAQ Europe stock market, we transferred the listing of our ordinary shares to the Euronext Brussels stock market. We applied for delisting of our shares from the Euronext Brussels stock market, and our application was approved on May 6, 2008, effective August 4, 2008. On July 29, 2004, we filed a Registration Statement on Form 20-F under the Exchange Act. When the Registration Statement became effective on September 29, 2004, we became a foreign private issuer reporting company under the Exchange Act.On November 5, 2004, our ordinary shares began trading in the U.S. on the OTC Bulletin Board under the symbol “SPCBF.OB," which following our name change to Vuance Ltd. on May 14, 2007 became “VUNCF.OB.”On August 23, 2007, our ordinary shares were approved for trading on The NASDAQ Capital Market under the symbol “VUNC.” On September29, 2009 we received a NASDAQ Staff Determination letter indicating that we failed to comply with the minimum stockholders’ equity requirement of $2.5 million as set forth in Listing Rule 5550(b).As a result, our securities were delisted from The NASDAQ Capital Market and trading in our shares was suspended effective at the open of business on October 1, 2009. Following the delisting andas of the open of business on October 1, 2009, our ordinary shares have traded on The OTCQB®electronic quotation service for securities traded over-the-counter. Our ordinary shares are currently quoted under the ticker symbol “SPCBD”. We have applied to list our shares on the NASDAQ Capital Market under the symbol “SPCB.” All of the share price information provided below has been adjusted to give effect to a 1 share for 4.250002 shares reverse stock split effected on August 23, 2013. The following table sets forth, for the periods indicated, the high and low closing prices of our ordinary shares on The NASDAQ Capital Market or the OTCQB Market, as applicable. Year High Low $ 2013 (through August 21, 2013) $ $ - 27 - Quarterly Stock Information The following table sets forth, for each of the full financial quarters in the years indicated, the range of high ask and low bid prices of our ordinary shares on the OTCQB Market. High Low First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ First Quarter $ $ Second Quarter $ $ Third Quarter (through August 21, 2013) $ $ Monthly Stock Information The following table sets forth, for each of the most recent six months, the range of high ask and low bid prices of our ordinary shares on the OTCQB Market. Month High Low February 2013 $ $ March 2013 $ $ April 2013 $ $ May 2013 $ $ June 2013 $ $ July 2013 $ $ August 2013 (through August 21, 2013) $ $ Dividend Policy We have never paid cash dividends on our ordinary sharesand do not anticipate paying cash dividends in the foreseeable future. Under the Israeli Companies Law, dividends may only be paid out of profits legally available for distribution and provided that there is no reasonable concern that such payment will prevent us from satisfying our existing and foreseeable obligations as they become due.In addition, a competent court may approve, as per a motion to be filed by a company in accordance with the Israeli Companies Law requirements, a payment which does not meet the profits test, provided that the court was convinced that there is no reasonable concern that such payment will prevent the company from satisfying its existing and foreseeable obligations as they become due.If we do not pay dividends, our ordinary shares may be less valuable because a return on your investment will only occur if our share price appreciates. In accordance with our Articles of Association, our board of directors may from time to time declare and cause the Company to pay to the shareholders such interim or final dividends as the board of directors deems appropriate considering the profits of the Company and in compliance with the provisions of the Israeli Companies Law. Subject to the rights of the holders of shares as to dividends, and to the provisions of our Articles of Association, dividends, whether in cash or in bonus shares, shall be paid or distributed, as the case may be, to shareholders pro rata to the amount paid up or credited as paid up on account of their shares, without taking into consideration any premium paid thereon. - 28 - Dilution If you invest in our ordinary shares, your interest will be diluted to the extent of the difference between the public offering price per ordinary share and the pro forma as adjusted net tangible book value per ordinary share immediately after this offering. Our net tangible book value as of December 31, 2012 was $706,000, or $0.021 per share. Net tangible book value per share represents the amount of our total tangible assets less our total liabilities, divided by the pro forma number of ordinary shares outstanding upon consummation of this offering. Our pro forma as adjusted net tangible book value dilution per ordinary share represents the difference between the amount per share paid by purchasers of ordinary shares in this offering and net tangible book value per ordinary shareimmediately after the completion of this offering on a pro forma as adjusted basis. After giving effect to the sale of ordinary shares by us in this offering at an assumed public offering price ofper share (the closing price of our ordinary shares on●, 2013), and after deducting the estimated offering expenses payable by us, our pro forma as adjusted net tangible book value would have been $million, or approximately $per ordinary share based onshares outstanding upon completion of this offering. This represents an immediate increase in pro forma net tangible book value of $per ordinary share to existing shareholders and an immediate dilution of $per ordinary share to new investors in this offering. The following table illustrates this per share dilution: Assumed public offering price per ordinary share $ Net tangible book value per ordinary share as of December 31, 2012 Increase in net tangible book value per ordinary share attributable to this offering Net tangible book value per ordinary share after the offering Dilution per ordinary share stock to new investors $ - 29 - Unaudited Pro Forma Condensed Combined Financial Statements For the Year Ended December 31, 2012 The following unaudited condensed combined pro forma financial statements for the year ended December 31, 2012 gives effect to (i) to a reverse stock split of the Company’s issued and outstanding shares of common stock by a ratio of1 share for 4.250002 shares (ii) the issuance of shares in this offering by our company for aggregate proceeds of $24,000,000 and (iii) to give effect to our probable acquisition of the SmartID Division from OTI. We are providing this information to assist you in your analysis of the financial aspects of the acquisition.We derived this information from (i) the audited carve-out consolidatedfinancial statements of the SmartID Division ofOTI as of, and for the year ended December 31, 2012 and (ii) the audited consolidated financial statements of our company as of, and for the year ended December 31, 2012. This information should be read together with financial statements and related notes of the SmartID Division of OTI and our consolidated financial statements and related notes included elsewhere in this prospectus. The following unaudited pro forma condensed combined financial statements (i) give effect to the issuance of shares in this offering by our company for aggregate proceeds of $24,000,000 and combine the historical balance sheets of our company and the SmartID Division of OTI as of December 31, 2012, giving pro forma effect to the acquisition of the SmartID Division of OTI as if it had occurred on December 31, 2011, and (ii) the historical statements of operations of our company and the SmartID Division of OTI for the year ended December 31, 2012, giving pro forma effect to the acquisition of the SmartID Division of OTI as if it had occurred on January 1, 2012. The pro forma adjustments are preliminary and the unaudited pro forma condensed combined financial statements are not necessarily indicative of the financial position or results of operations that may have actually occurred had the acquisition taken place on the dates noted, or the future financial position or operating results of our company or the SmartID Division of OTI. The pro forma adjustments are based upon available information and assumptions that we believe are reasonable. Under the purchase method of accounting, the total purchase price will be allocated to the net tangible and intangible assets acquired and liabilities assumed, based on various estimates of their respective fair values. We will determine the estimated fair values of acquired assets and assumed liabilities with the assistance of third party valuation specialists in accordance with the provisions of ASC 805 Business Combinations. The purchase price allocations set forth in the following unaudited pro forma condensed combined financial statements are based on preliminary valuation estimates of the tangible and intangible assets of the SmartID Division of OTI. The final valuations, and any interim updated preliminary valuation estimates, may differ materially from these preliminary valuation estimates and, as a result, the final allocation of the purchase price may result in reclassifications of the allocated amounts that are materially different from the purchase price allocations reflected below. Any material change in the valuation estimates and related allocation of the purchase price would materially impact our company’s depreciation and amortization expenses, the unaudited pro forma condensed combined financial statements and our results of operations after the acquisition. - 30 - Unaudited Pro Forma Condensed Combined Balance Sheet For December 31, 2012 (U.S. dollars in thousands) Historical Combined Supercom Adjustments Supercom as Adjusted (see note 2(a)) SmartID division of OTI Pro Forma Adjustments References Pro Forma Combined ASSETS CURRENT ASSETS: Cash and cash equivalents 25 ) 3(d), 3(f) Trade receivables Deferred tax short term 3(e) Other accounts receivable andprepaid expenses Inventories Total current assets ) Severance pay fund ) 3(f) Long term deposit ) 3(f) 0 Deferred tax long term 3(e) Customer contracts 3(g) Software and other IP 3(g) Goodwill 3(h) Property and equipment, net(Note 6) 93 93 Total assets LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIENCY) CURRENT LIABILITIES: Short-term bank credit ) 3(f) Trade payables Employees and payroll accruals Accrued expenses and other liabilities Liability for future earn-out payments - 0 3(i) Total current liabilities 0 LONG-TERM LIABILITIES: Long-term loans net ofcurrent maturities ) 3(f) 0 Accrued severance pay ) 3(f) Total long-term liabilities 0 ) SHAREHOLDERS' EQUITY: Share capital Parent company investment ) 3(f) 0 Additional paid-in capital Amount of liability extinguished on account of shares Accumulated deficit ) ) 3(e) ) Total shareholders' equity (deficiency) ) Total liabilities and shareholders' equity See accompanying notes to the unaudited pro forma condensed combined financial statements. - 31 - Unaudited Pro Forma Condensed Combined Statement of Operations For the Year Ended December 31, 2012 (U.S. dollars in thousands, except per share data) Historical Combined Supercom Supercom as Adjusted (see note 2(b)) SmartID division of OTI Pro Forma Adjustments References Pro Forma Combined Revenues ) 3(a) Cost of revenues ) 3(a), 3(b) Gross profit Operating expenses: Research and development ) 3(b) Selling and marketing ) 3(b) General and administrative ) 3(b) Amortization of intangible assets 3(c) Other expenses Total operating expenses ) Operatingincome ) Financial income (expenses), net ) Income (loss) before income tax ) Income tax benefit (expenses) ) 3(e) Net income (loss) ) Net earnings per share: Basic $ $ $ Diluted $ $ $ Weighted average number of ordinary shares used in computing basicearnings per share Weighted average number of ordinary shares used in computing diluted earnings per share See accompanying notes to the unaudited pro forma condensed combined financial statements. - 32 - Notes to Unaudited Pro Forma Condensed Combined Financial Statements Note 1. Description of Transaction and Basis of Presentation On August 14, 2013, our company signed a definitive purchase agreement with OTI. The agreement provides that, upon the terms and subject to the conditions of the agreement that we will purchase the SmartID Division of OTI.The consideration to be paid for the acquisition is $5 million upon closing and an additional $5 million by February 13, 2014. We also agreed to pay up to an additional $12.5 million according to an earn-out mechanism based on performance and milestones. The earn-out mechanism is considered a contingent consideration. ASC 805-30 requires recognition of the acquisition-date fair value of contingent consideration as part of the consideration transferred. For purposes of these unaudited pro forma condensed combined financial statements, we have evaluated the acquisition date fair value of the contingent consideration to be $7 million. As such, the total consideration of the acquisition is expected to be approximately $17 million. Note 2. Pro Forma Adjustments Related to the Offering and the Reverse Stock Split (a) We are contemplating an offering with aggregate proceeds of $24 million. The pro-forma adjustments to the financial position of SuperCom are to give effect to that offering. The pro forma effect would be an increase in our cash reserve and our shareholders' equity by the net proceeds for the offering, respectively. (b) On the August 22, 2013, our stockholders authorized our Board of Directors to amend its Articles of Association to affect a reverse stock split of our company’s issued and outstanding ordinary shares by a ratio of 1 for 4.250002 shares. The pro-forma adjustment to the statement of operations is to give retroactive effect to the reverse split on the calculation of our basic and diluted earnings per share. Note 3. Pro Forma Adjustments Related to the Acquisition The pro forma adjustments included in the unaudited pro forma consolidated financial statements are as follows: (a) The pro forma adjustments made to the historical revenues reported for the year ended December 31, 2012, was made to eliminate the revenues generated by sales made by OTI's SmartID Division to our company (such payments are considered to be inter-company transactions). All expenses recorded by our company in respect of these amounts were eliminated as well. (b) To eliminate overhead expenses charged to OTI's SmartID Division by other divisions of OTI, in order to give effect to the discontinued relations between OTI's SmartID Division and the other divisions of OTI. (c) To reflect adjusted depreciation and amortization of the fixed and intangible assets ofOTI's SmartID Division based on their re-evaluated fair value and according to their remaining life term. (d) Cash was adjusted to give effect to the consideration of $10,000,000 to be paid to OTI in respect of the acquired business. (e) To increase our company’s deferred tax asset as a result of higher expected future taxable income to be used against our accumulated tax loss. (f) To eliminate certain assets and liabilities of OTI's SmartID Division’s as of December 31, 2012, which are not to be acquired or assumed by our company according to the acquisition agreement between us and OTI. (g) To reflect the fair values of the acquired customer contracts and of the acquired software and other IP. (h) To present the amount assigned to goodwill. (i) To reflect the fair value of the liability that we have to pay OTI additional amounts according to an earn out mechanism. - 33 - Note 4. Pro Forma Net Income Per Share The unaudited pro forma basic and diluted earnings per share for the year ended December 31, 2012, are based on the basic and diluted weighted average number of ordinary shares of our company outstanding during 2012, which were retroactively adjusted to reflect the reverse stock split. Note 5. Acquisition Consideration The Acquisition consideration was determined as follows: Cash paid to OTI $ Fair value of contingent consideration (1) Total transaction value $ The pro forma combined statement of operations does not include any adjustment to the contingent consideration liability. OTI's SmartID Division's revenues as included in the statement of operations above does not require any change to the current value of the liability. Note 6. Purchase Price Allocation Under the purchase method of accounting, the total purchase price will be allocated to the net tangible and intangible assets acquired and liabilities assumed, based on various estimates of their respective fair values. The final purchase price allocation will be done with assistance of third party valuation specialists. Based on preliminary valuation estimates, the total purchase price will be allocated as follows: Preliminary Valuation (1) Useful lives (years) (In thousands) Working Capital $ N/A Property and Equipment, net 7 Software and other IP 10 Customer contracts 10 Goodwill N/A Total $ The purchase price allocations set forth in these unaudited pro forma condensed combined financial statements are based on preliminary valuation estimates of the tangible and intangible assets acquired. The final valuations, and any interim updated preliminary valuation estimates, may differ materially from these preliminary valuation estimates and, as a result, the final allocation of the purchase price may result in reclassifications of the allocated amounts that are materially different from the purchase price allocations reflected herein. Any material change in the valuation estimates and related allocation of the purchase price would materially impact our depreciation and amortization expenses and our results of operations after the acquisition. - 34 - Selected Financial Data The following selected consolidated financial data for and as of the five years ended December 31, 2012 are derived from our audited consolidated financial statements, which have been prepared in accordance with U.S. GAAP.Our audited consolidated financial statements for the three years ended December 31, 2012 and as of December 31, 2011 and 2012 appear elsewhere in this prospectus.Our selected consolidated financial data as of December 31, 2008, 2009 and 2010 and for the years ended December 31, 2008 and 2009 have been derived from audited consolidated financial statements not included in this prospectus.The following selected consolidated financial and other data should be read in conjunction with “Management’s Discussion and Analysis of Financial Conditions and Results of Operations” and our consolidated financial statements and related notes included elsewhere in this prospectus. Year ended December 31, 2009(*) 2008(*) (U.S. dollars in thousands, except per share data) Summary of Statement of Operations Data: Revenues Cost of revenues Gross profit Operating expenses: Research and development Selling and marketing General and administrative Other expenses (income) ) ) 8 Total operating expenses Operating income (loss) 54 ) ) ) Financial income (expenses), net ) ) ) Income (loss) before income tax ) ) ) Income tax (expense) benefit ) Net income (loss) from continuing operations ) ) ) Loss from discontinued operations - - ) ) ) Net income (loss) Per Share Data: Basic earnings (loss) from continuing operations ) ) ) Diluted earnings (loss) from continuing operations ) ) ) Basic and Diluted loss from discontinued operations - - ) ) ) Basic earnings (loss) per share ) ) ) Diluted earnings (loss) per share ) ) ) - 35 - December 31, 2009(*) 2008(*) (U.S. dollars in thousands, except per share data) Summary of Balance Sheet Data: Cash and Cash Equivalents Trade receivables (net of allowance for doubtful accounts of $ 1,726 and$134 as of December 31, 2012 and 2011, respectively) Inventories, net 82 Total Current Assets TOTAL ASSETS Total Current Liabilities Accrued severance pay SHAREHOLDERS' EQUITY (DEFICIT) (*) Due to the sale of certain business activities in January 2010, as described in “Management’s Discussion and Analysis of financial condition and results of Operations,” those business activities are presented as discontinued operations in accordance with U.S. GAAP. - 36 - Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion of our results of operations should be read together with our consolidated financial statements and the related notes, included elsewhere in this prospectus.The following discussion contains forward-looking statements that reflect our current plans, estimates and beliefs and involve risks and uncertainties.Our actual results may differ materially from those discussed in the forward-looking statements.Factors that could cause or contribute to such differences include those discussed below and elsewhere in this prospectus. Overview We are a leading global provider of traditional and digital identity solutions, providing advanced safety, identification, tracking and security products and solutions to governments and private and public organizations around the world.Our solutions reliably identify and track the movement of people and objects in real time, enabling our customers to detect unauthorized movement of vehicles as well as trace packages, containers and the access to premises by control personnel and vehicles. Beginning in 2012, we have focused on expanding our activities in the ID and e-ID market, including the design, development and marketing of identification technologies and solutions to governments in Europe, Asia and Africa using our e-Government platforms.Our activities include (a) utilizing paper secured by different levels of security patterns (UV, holograms, etc.) and (b) electronic identification secured by biometric data, principally in connection with the issuance of national multi-ID documents (IDs, passports, driver’s licenses, vehicle permits, and visas) and border control applications.We are focused on growing three vertical markets by providing all-in-one field-proven radio-frequency identification, orRFID, and mobile technology, accompanied with services specifically tailored to meet the requirements of electronic monitoring in the following industries: (i) public safety, (ii) healthcare and homecare, and (iii) animal and livestock management.Our proprietary RFID and Mobile PureRF® suite of hybrid hardware and software components are the foundation of these products and services. Revenues Some of our products and services are tailored to meet the specific needs of our customers. In order to satisfy these needs, the terms of each agreement, including the duration of the agreement and prices for our products and services differ from agreement to agreement. We generate the majority of our revenues from existing e-ID and security long term services contracts, providing customers with raw materials, software upgrades, support, maintenance, training and installation.Revenues from the sale of such services are generally recognized following delivery of such services. We also generate some of our revenues (less than 10%) from the sale of active RFID and mobile-based products and solutions.Revenues from the sale of such products are generally recognized upon delivery. Costs and Operating Expenses Our costs associated with a particular project may vary significantly depending on the specific requirements of the customer, the terms of the agreement, as well as on the nature of the technology being licensed. As a result, our gross profits from each project may vary significantly. Our research and development expenses consist of salaries, raw materials, subcontractor expenses, related depreciation costs and overhead allocated to research and development activities. Our selling and marketing expenses consist primarily of salaries and related costs, commissions earned by sales and marketing personnel, trade show expenses, promotional expenses and overhead costs allocated to selling and marketing activities, as well as depreciation expenses and travel costs. Our general and administrative expenses consist primarily of salaries and related costs, allocated overhead costs, office supplies and administrative costs, fees and expenses of our directors, information technology, depreciation, and professional service fees, including legal, insurance and audit fees. Our operating results are significantly affected by, among other things, the timing of contract awards and the performance of agreements. As a result, our revenues and income (loss) may fluctuate substantially from quarter to quarter, and we believe that comparisons over longer periods of time may be more meaningful. The nature of certain of our expenses is mainly fixed or partially fixed and any fluctuation in revenues will generate a significant variation in gross profit and net income (loss) - 37 - Critical Accounting Policies and Estimates The preparation of financial statements requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. We evaluate our estimates and judgments on an ongoing basis. We base our estimates and judgments on historical experience and on various other factors that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Under different assumptions or conditions, actual results may differ from these estimates. Our discussion and analysis of our financial condition and results of operations are based on our consolidated financial statements, which have been prepared in accordance with generally accepted accounting principles in the U.S. ("US GAAP"). Our significant accounting principles are presented within Note 2 to our Consolidated Financial Statements. While all the accounting policies impact the financial statements, certain policies may be viewed to be critical. These policies are those that are most important to the portrayal of our financial condition and results of operations. Actual results could differ from those estimates. Our management believes that the accounting policies which affect the more significant judgments and estimates used in the preparation of our consolidated financial statements and which are the most critical to fully understanding and evaluating our reported results include the following: · Revenue recognition; · Allowance for doubtful accounts · Deferred taxes · Debt to equity conversion; and · Contingencies. Revenue Recognition We generate the majority of our revenues from existing e-ID and security long term services contracts, providing our customers with, support, maintenance, royalties, training and installation. In addition, we generate some of our revenues from the sale of active RFID and mobile based products and solutions. We render services and sell our products in the U.S. through distributors and our local subsidiary, PureRFid, Inc., and directly throughout the rest of the world. Services and Products sales are recognized when persuasive evidence of an agreement exists, services have been rendered or delivery of the product has occurred, the fee is fixed or determinable, collectability is reasonably assured, and inconsequential or perfunctory performance obligations remain. If the product requires specific customer acceptance, revenue is deferred until customer acceptance occurs or the acceptance provision lapses.We are not obligated to accept returned products or issue credit for returned products, unless a product return has been approved by the Company in advance and according to specific terms and conditions. As of December 31, 2012, we had an allowance for customer returns in an amount of $6,000. We recognize certain long-term contract revenues in accordance with ASC Topic 605-35, "Construction-Type and Production-Type Contracts." Pursuant to ASC Topic 605-35, revenues from these contracts are recognized under the percentage of completion method.We measure the percentage of completion based on output or input criteria, such as contract milestones, percentage of engineering completion or number of units shipped, as applicable to each contract. Provisions for estimated losses on uncompleted contracts are made during the period in which such losses are first identified, in the amount of the estimated loss on the entire contract. As of December 31, 2012, no such estimated losses were identified. We believes that the use of the percentage of completion method is appropriate, since we have the ability, using also an independent subcontractor's evaluation, to make reasonably dependable estimates of the extent of progress made towards completion, contract revenues and contract costs.In addition, contracts executed include provisions that clearly specify the enforceable rights of the parties to the contract, the consideration to be exchanged and the manner and terms of settlement. In all cases, we expect to perform its contractual obligations and the parties are expected to satisfy their obligations under the contract. - 38 - In contracts that do not meet all the conditions mentioned above, we utilized zero estimates of profits; equal amounts of revenue and cost are recognized until results can be estimated with sufficient accuracy. Revenues and costs recognized pursuant to ASC Topic 605-35 on contracts in progress are subject to management estimates. Actual results could differ from these estimates. As of December 31, 2011 and 2012, all the long-term contracts were completed and their related revenues were recognized in full. Our warranty period is typically 12 months. Based primarily on our historical experience, we do not provide for warranty costs when revenue is recognized since such costs are not material. Deferred revenues and customer advances include amounts received from customers for which revenues have not been recognized. We provide our customer with a license to issue IDs, passports and driver licenses and we are entitled to receive royalties upon the issuance of each form of document by our customers. Such royalties are recognized when the issuances are reported to us, usually on a monthly basis. Allowance for doubtful accounts The allowance for doubtful accounts is determined with respect to specific amounts we have determined to be doubtful of collection. In determining the allowance for doubtful accounts, we consider, among other things, our past experience with such customers and the information available regarding such customers. We perform ongoing credit evaluations of our customers' financial conditions and we require collateral as we deem necessary. An allowance for doubtful accounts is determined with respect to those accounts that we have determined to be doubtful of collection. If the financial conditions of our customers were to deteriorate, resulting in an impairment of their ability to make payments, additional allowances would be required. The allowance for doubtful accounts was $1,726,000 and $134,000 at December 31, 2012 and 2011, respectively. The $1,592,000 increase in the allowance for doubtful accounts is based on our assessment of the collectability andthe substantial effort and expenses required to collect payment from one of our large European customers. Deferred Taxes We account for income taxes, in accordance with the provisions of ASC 740 ("Income Taxes,") under the liability method of accounting. Under the liability method, deferred taxes are determined based on the differences between the financial statement and tax basis of assets and liabilities at enacted tax rates in effect in the year in which the differences are expected to reverse. Valuation allowances are established, when necessary, to reduce deferred tax assets to amounts expected to be realized. Expectation about realization of deferred tax assets related to losses carried forward are subjective and require estimates of future income in the territories in which such losses has been generated. Changes in those estimations could lead to changes in the expected realization of the deferred tax assets and to the increase or decrease in valuation allowances. Debt to Equity Conversion We account for our debt restructuring, determined to be troubled debt restructuring, in accordance with ASC 470-60 ("Troubled Debt Restructurings by Debtors"). The provisions of ASC 470-60 require that assets transferred or shares issued to fully or partially settle the debt should be measured at fair value. If shares are issued to fully settle the debt, the difference between the fair value of the shares issued and the carrying value of the debt would be recognized as a gain on restructuring. Determining the fair value of the shares issued, if not traded in active markets, can be highly subjective and any change in those values affecting the gain on restructuring to be recorded in the financial statements. Contingencies From time to time, we are the defendant or plaintiff in various legal actions, which arise in the normal course of business. We are required to assess the likelihood of any adverse judgments or outcomes to these matters as well as potential ranges of probable losses. A determination of the amount of reserves required for these contingencies, if any, which would be charged to earnings, is made after careful and considered analysis of each individual action with our legal advisors. The required reserves may change in the future due to new developments in each matter or changes in circumstances, such as a change in settlement strategy. A change in the required reserves would affect our earnings in the period the change is made. Other than as described under the heading “Legal Proceedings” in this prospectus, there are no material pending legal proceedings in which we are a party or of which our property is subject. - 39 - Operating Results The following table sets forth selected our consolidated income statement data for each of the three years ended December 31, 2012, 2011 and 2010 expressed as a percentage of total revenues. Revenues % % % Cost of revenues Gross profit Operating expenses: Research and development Selling and marketing General and administrative Other expenses (income) ) ) Total operating expenses Operating income (loss) ) Financial (expenses) income, net ) Income (loss) before income tax ) Income tax (expense) benefit ) ) Loss from discontinued operations - - ) Net income (loss) ) Year Ended December 31, 2012 Compared to Year Ended December 31, 2011 Revenues Our revenues in 2012 were $8,940,000, compared to $7,922,000 in 2011, an increase of 13%. The increase is primarily due to an increase in revenues from our e-ID and Security projects. Gross Profit Our gross profits in 2012 increased to $7,321,000 from $4,616,000 in 2011, an increase of 58%. The gross profit margin for the year 2012 was 82% compared to 58% in 2011. The increase in gross profit margin is attributable to changes in our mix of revenues from products, services and royalties, and due to reduction of subcontractor provisional cost in the amount of $756,000 upon project completion and final payment to the subcontractor according the terms of the contract. Expenses Our operating expensesincreasedin 2012 to $5,315,000 from $4,562,000 in 2011, an increase of 16%. The increase in operating expenses was primarily due to a large increase in other expenses and a decrease in selling and marketing expenses, as discussed below. Our research and development expenses decreased to $313,000 in 2012 from $462,000 in 2011, a decrease of 32%. The decrease in our research and development expenses was primarily due to an allocation of research and development engineers to project-related development, which is presented in costs of goods sold. Our sales and marketing expenses decreased slightly to $3,060,000 in 2012 from$3,505,000 in 2011, a decrease of 13%. The decrease in sales and marketing expenses was primarily due to a decrease in commission expenses, arising from our efforts to optimize our selling and marketing efforts and cost reductions in our distribution, representatives and dealers’ networks worldwide. Our general and administrative expenses increased to $857,000 in 2012 from $732,000 in 2011, an increase of 17%. The increase in general and administrative expenses was primarily due to an increase in salaries and related costs. - 40 - Other expenses were $1,085,000 in 2012, compared to other income of $137,000 in 2011. The transition from other income to other expenses is primarily due to bad debts expenses recorded in 2012 based on management's estimation with respect to the collectability of certain debt, offset in part by a capital gain arising from the conversion of debt to equity by certain service providers. Financial (Expenses) Income, net Financial (expenses) incomeconsist primarily of interest related to our bank credit line andoutstanding convertible bonds, bank fees, gains recorded on the conversion of convertible bonds to equityand exchange rate expenses. Financial income increased to $1,805,000 in 2012, compared to $990,000 in 2011, an increase of 82%. The increase is primarily due to an increase in gains recorded on the conversion of outstanding convertible bonds to equity as part of the debt restructuring that was effected in 2012 and in 2011. Income Tax Income tax benefit from continuing operations for the year ended December 31, 2012 was $ 1,006,000 compared to income tax of $ 25,000 in 2011. We recorded a tax benefit in 2012due to a $ 1,006,000 decrease in thevaluation allowance in respect of deferred tax assets resulting from tax loss carry forwards, compared to withholding tax expenses related to our project with a European country in 2011. We expect to record additional tax benefits in 2013 and 2014 in respect to deferred tax assets. At December 31, 2012, we hadprovided a valuation allowance of $10,287,000 with respect to deferred tax assets. Net Income As a result of the factors described above, our net income in 2012 was $4,817,000, compared to net income of $1,019,000 in 2011. Year Ended December 31, 2011 Compared to Year Ended December 31, 2010 Revenues Our revenues from continuing operations in 2011 were $7,922,000, compared to $7,389,000 in 2010, an increase of 7%. The increase in our revenues from continuing operations is primarily due to an increase in revenues from our e-ID project. Gross Profit Our gross profits from continuing operations decreased to $4,616,000 in 2011 from $5,332,000 in 2010, a decrease of 13%. Our gross profit margin in 2011 was 58% compared to 72% in 2010. The decrease in gross profit margin is attributableto changes in the mix of our revenues from products and services. Revenues from the sale of services generally have a higher gross profit than revenues from the sale of products. Expenses Our operating expensesfrom continuing operations decreased to $4,562,000 in 2011 from $6,380,000 in 2010, a decrease of 28%. The decrease in operating expenses was primarily due to a decrease in selling and marketing expenses and a decrease in general and administrative expenses, as discussed below. Our research and development expenses from continuing operations increased to $462,000 in 2011 from $386,000 in 2010, an increase of 20%. The increase in our research and development expenses was primarily due to an increase in salaries and related costs due to headcount increase. Our sales and marketing expenses from continuing operations decreased to $3,505,000 in 2011 from $4,405,000 in 2010, a decrease of 20%. The decrease in the sales and marketing expenses was primarily due to a decrease in commissions due to an increase in revenue from raw materials which carry a lower commission rateand a decrease in revenue from royalties and other services which have a higher commission rate. Our general and administrative expenses from continuing operations decreased to $732,000 in 2011 from $1,985,000 in 2010, a decrease of 63%. The decrease in general and administrative expenses was primarily due to a decrease in salaries and related costs and in legal expenses. In addition, based on communications held with a customer, management changed its estimation with respect to the collectability of debt owed by that customer fromdoubtful as of December 31, 2010 to collectible at December 31, 2011. - 41 - Other income from continuing operations in 2011 was $137,000 and consisted primarily of gain from the extinguishment of working capital-related liabilities as part of an arrangement with creditors, compared to $396,000 in 2010, which consisted of a capital gain from the sale of our Hong Kong subsidiary and gain from the extinguishment of working capital-related liabilities as part of an arrangement with creditors. Financial (Expenses) Income, net Financial incomefrom continuing operations for the year ended December 31, 2011 was $990,000 compared to financial expenses from continuing operations in 2010 of $678,000. In 2011, we recordeda $2,006,000 capital gain on the extinguishment of convertible bonds, recognized as part of our creditor arrangement. The gain was offset in part by an increase in financial expenses with respect to the remaining outstanding convertible bonds caused by an increase in the interest rate due to our breach of the covenants under such bonds, which required us to incur additional interest of 3% per month on unpaid amounts. The additional interest expense amounted to $271,000 during in 2011. Income Tax Income taxes on income from continuing operations decreased to $25,000 in 2011 from $50,000 in 2010. The decrease is mainly due to a decrease related to withholding tax at source expenses. Loss from discontinued operations Loss from discontinued operations for the year ended December 31, 2010 was $189,000. The loss from discontinued operations is attributed to the sale of our EAC and CSMS businesses, which were sold in January 2010. Net Income (Loss) As a result of the factors described above, our net income in 2011 was $1,019,000, compared to a net loss of $1,965,000 in 2010. OTI's SmartID Division - Operating Results The following discussion of the results of operations of the SmartID Division of OTI should be read together with the carve-out financial statements and the related notes of such division, included elsewhere in this prospectus.The actual results of such division may differ materially from the historical results of the division when it was part of OTI.Factors that could cause or contribute to such differences include those discussed elsewhere in this prospectus. The following table sets forth selected OTI's SmartID Division income statement data for each of the two years ended December 31, 2012 and 2011 expressed as a percentage of total revenues: Revenues % % Cost of revenues 44
